Exhibit 10.1

 

 

EXECUTION COPY

 

AGREEMENT FOR SALE AND PURCHASE OF HOTEL

EMBASSY SUITES LAKE BUENA VISTA

By and Between

SHC LAKE BUENA VISTA II, L.L.C.

(“Seller”)

and

HEI LAKE BUENA VISTA LLC

(“Purchaser”)

 

 

 


--------------------------------------------------------------------------------



TABLE OF CONTENTS

 

Page

 

 

 

ARTICLE I

DEFINITIONS AND REFERENCES

1

 

1.01.

Definitions

1

 

1.02.

References

7

ARTICLE II

SALE AND PURCHASE; “AS-IS,” “WHERE-IS” SALE

7

 

2.01.

Sale and Purchase

7

 

2.02.

As-is, Where-is

7

ARTICLE III

PURCHASE PRICE

10

 

3.01.

Purchase Price

10

 

3.02.

Earnest Money Escrow Agreement

11

ARTICLE IV

[INTENTIONALLY OMITTED]

11

ARTICLE V

REPRESENTATIONS AND WARRANTIES

11

 

5.01.

Representations and Warranties of Seller

11

 

5.02.

Representations and Warranties of Purchaser

13

 

5.03.

Duration of Representations and Warranties

14

 

5.04.

Environmental

14

ARTICLE VI

CLOSING AND CLOSING DELIVERIES

15

 

6.01.

Closing

15

 

6.02.

Seller’s Deliveries

15

 

6.03.

Purchaser’s Deliveries

16

 

6.04.

Expenses

17

 

6.05.

Concurrent Transactions

17

 

6.06.

Possession

17

ARTICLE VII

ADJUSTMENTS AND PRORATIONS; CLOSING STATEMENTS;
EMPLOYEES

 
18

 

7.01.

Adjustments and Prorations

18

 

7.02.

Payment

20

 

7.03.

Closing Statements

20

 

7.04.

Sales Taxes; Bulk Sales

21

 

7.05.

Employees

21

ARTICLE VIII

CONDITIONS TO SELLER’S OBLIGATIONS

22

 

 

-i-

 

 

 


--------------------------------------------------------------------------------



TABLE OF CONTENTS

(continued)

Page

 

 

 

 

8.01.

Conditions

22

ARTICLE IX

CONDITIONS TO PURCHASER’S OBLIGATIONS

23

 

9.01.

Conditions

23

ARTICLE X

PRE-CLOSING MATTERS

24

 

10.01.

Actions and Operations Pending Closing

24

 

10.02.

Termination of Certain Existing Agreements

25

 

10.03.

Transition of Management, Communications with Employees

25

 

10.04.

Liquor License

26

 

10.05.

Assignment of Hotel Contracts

26

 

10.06.

Confidentiality

26

 

10.07.

Indemnification; Insurance

26

 

10.08.

Title and Survey

27

 

10.09.

Consent of Franchisor

27

 

10.10.

Estoppels

28

 

10.11.

American Telecasting Service Agreement

28

 

10.12.

Parking

28

 

10.13.

Letter of Authorization Regarding Franchise Agreement

28

ARTICLE XI

CASUALTIES AND TAKINGS

28

 

11.01.

Casualties

28

 

11.02.

Takings

29

ARTICLE XII

NOTICES

30

 

12.01.

Notices

30

ARTICLE XIII

ADDITIONAL COVENANTS

31

 

13.01.

Additional Covenants

31

ARTICLE XIV

DEFAULTS AND REMEDIES

34

 

14.01.

Seller’s Remedies

34

 

14.02.

Purchaser’s Remedies

35

 

14.03.

Remedies in General

35

 

14.04.

Counterparts

35

 

 

-ii-

 

 

 


--------------------------------------------------------------------------------



TABLE OF CONTENTS

 

 

 

 

Exhibit A:

Land

 

Exhibit B:

Earnest Money Escrow Agreement

Exhibit C:

Excluded Assets

 

Exhibit D:

Permitted Exceptions

 

Exhibit E:

Submitted Financial Statements

 

Exhibit F:

Hotel Contracts

 

Exhibit G:

Space Leases

 

Exhibit H:

Material Litigation

 

Exhibit I:

Notices of Violation

 

Exhibit J:

Deed

 

Exhibit K:

Bill of Sale

 

Exhibit L:

Assignment of and Assumption of Space Leases, Hotel Contracts, Bookings,
Permits, Intangibles, Books and Records, Warranties and Accounts Receivable

Exhibit M:

Certification of Non-Foreign Status

Exhibit N:

Assignment and Assumption of Embassy Suites Franchise Agreement

Exhibit O:

Hilton Estoppel

 

 

-iii-

 

 

 


--------------------------------------------------------------------------------



 

AGREEMENT FOR SALE AND PURCHASE OF HOTEL

THIS AGREEMENT FOR SALE AND PURCHASE OF HOTEL (“Agreement”) is made this 24th
day of August, 2005, by and between SHC LAKE BUENA VISTA II, L.L.C., a Delaware
limited liability company (“Seller”), and HEI LAKE BUENA VISTA LLC, a Delaware
limited liability company (“Purchaser”).

RECITALS:

A. Seller is the fee owner of the hotel commonly referred to as the Embassy
Suites Lake Buena Vista located at 8100 Lake Avenue, Orlando, Florida (the
“Hotel”).

B. Seller desires to sell, and Purchaser desires to purchase, the Property (as
hereinafter defined) upon and subject to the terms and conditions hereinafter
set forth.

AGREEMENTS:

NOW, THEREFORE, in consideration of the representations, warranties, agreements,
covenants, and conditions contained in this Agreement, and other good and
valuable consideration, Seller and Purchaser agree as follows:

ARTICLE I

 

DEFINITIONS AND REFERENCES

1.01.     Definitions. As used in this Agreement, the following terms shall have
the meanings indicated below:

Accountants: Deloitte & Touche LLP.

Account Cash: The balances of all cash and securities and other instruments held
by Seller or by Manager or for the benefit of Seller or the Property and
deposited, held, or contained in any account, bank, or vault, except for
Cash-on-Hand and Reserves.

Accounts Payable: All invoiced outstanding trade payables and other accounts
payable with regard to the Hotel relating to any period of time prior to the
Closing Date, excluding any sums payable under the Hotel Contracts.

Accounts Receivable: All accounts receivable with regard to the Hotel relating
to the 60-day period of time prior to the Closing Date, including the Guest
Ledger and credit card receivables but specifically excluding any accounts
receivable over 60 days past due as of the Closing Date (which Seller shall
retain).

Affiliate: With respect to a specific entity, any natural person or any firm,
corporation, partnership, association, trust, or other entity which, directly or
indirectly, controls or is under common control with the subject entity, and
with respect to any specific entity or person, any firm, corporation,
partnership, association, trust, or other entity which is controlled by the
subject entity or person. For purposes hereof, the term “control” shall mean the
possession, directly or

 

 

 

 

 


--------------------------------------------------------------------------------



 

indirectly, of the power to direct or cause the direction of the management and
policies of any such entity or the power to veto major policy decisions of any
such entity, whether through the ownership of voting securities, by contract, or
otherwise.

Agreement: This Agreement for Sale and Purchase of Hotel, including the exhibits
attached hereto and made a part hereof.

Bookings: Contracts, commitments or reservations for the use or occupancy of
guest rooms and meeting, banquet and other facilities of the Hotel for any time
after the Cut-Off Time, including all deposits held by or on behalf of Seller
with respect thereto.

Books and Records: Shall have the meaning given to it in Section 13.01(c).

Cash-on-Hand: Any and all till money and house banks, and all checks, travelers’
checks, and bank drafts paid by guests of the Hotel and located at the Property,
specifically excluding, however, all Account Cash and all Reserves.

Closing: The consummation of the transaction contemplated by this Agreement.

Closing Date: Forty-five (45) days from the date of execution of this Agreement,
TIME BEING OF THE ESSENCE; provided, however, that Purchaser may elect, by
written notice to Seller given on or before the Notice Date, to adjourn the
Closing Date for fifteen (15) days, TIME BEING OF THE ESSENCE, provided that an
additional $1,000,000 of earnest money is delivered to the Title Company on or
before the close of business on the Notice Date, to be held in Escrow.
Notwithstanding the foregoing, if there is an official hurricane warning in
effect for Orange County, Florida and as a result thereof Purchaser is unable to
obtain hurricane casualty coverage for the Property due to an insurance
moratorium, the Closing Date shall be adjourned to the earliest date thereafter
on which (1) such coverage is again available and (2) the Seller’s current loan
is prepayable. If there is a hurricane that Seller in good faith deems likely to
affect the Hotel, Seller may adjourn the Closing Date for a period of the later
of (1) six (6) business days or (2) the first day on which Seller’s current loan
is prepayable.

Consumables: All food and beverages (alcoholic, to the extent transferable under
applicable law, and non alcoholic); engineering, maintenance, and housekeeping
supplies, including soap, cleaning materials and matches; stationery and
printing; and other supplies of all kinds, in each case whether partially used,
unused, or held in reserve storage for future use in connection with the
maintenance and operation of the Hotel, which are on hand on the date of this
Agreement, subject to such depletion and restocking as shall occur and be made
in the normal course of business but in accordance with Present Standards,
excluding, however, (i) Operating Equipment and (ii) all items of personal
property owned by Space Lessees, guests, employees, or persons (other than
Seller or any Affiliate of Seller, unless denominated as an Excluded Asset under
this Agreement) furnishing food or services to the Hotel.

Continuing Employees: Shall have the meaning given to it in Section 7.05.

Cut-off Time: 11:59 P.M. (Eastern Time) on the date prior to the Closing Date.

Earnest Money: Shall have the meaning given to it in Section 3.01(a).

 

 

- 2 -

 


--------------------------------------------------------------------------------



 

Employee(s): All persons employed by Seller, Manager, or an Affiliate of Seller
or Manager, working at the Hotel.

Employee Benefit Plans: All “employee benefit plans,” as that term is defined in
Section 3(3) of ERISA, and each other employee benefit plan or program to which
Seller contributes on behalf of any of the Employees.

Employment Contract(s): Those written contracts and agreements with all or any
of the executives, staff, and employees of Seller, Manager, or an Affiliate of
Seller or Manager for work at the Hotel including, but not limited to,
individual employment agreements, union agreements, employee handbooks, group
health insurance plans, life insurance plans, and disability insurance plans
(other than Employee Benefit Plans).

Environmental Laws: Shall have the meaning given to it in Section 5.04.

Environmental Study: That certain Phase I Environmental Site Assessment for the
Property dated March 17, 2004 prepared by ATC Associates, Inc.

ERISA: The Employee Retirement Income Security Act of 1974, as amended.

Escrow: The escrow created for the purpose of holding the Earnest Money.

Escrow Instructions: The escrow instructions, if any, to be executed and
delivered by the parties (or their respective attorneys who are hereby
authorized by the parties to execute same) and the Title Company, as escrowee in
connection with the Closing.

Exchange: Shall have the meaning given to it in Section 13.01(m).

Excluded Assets: Those assets, if any, listed on Exhibit ”C” to this Agreement
and the Reserves, Account Cash, Existing Management Agreement and Employee
Benefit Plans, all of which are to be retained by Seller or terminated.

Excluded Permits: Those permits and licenses required for the ownership and
operation of the Hotel which, under applicable law, are nontransferable.

Existing Franchise Agreement: That certain Embassy Suites License Agreement
dated September 30, 1997 between Franchisor and SHC Funding Incorporated.

Existing Management Agreement: That certain Management Agreement dated September
30, 1997 between Manager and SHC Funding Incorporated, as subsequently amended.

Existing Mortgage: Any mortgage, deed of trust, assignment of leases and rents,
UCC-1 financing statement or other security instrument encumbering the Property,
but excluding any UCC-1 financing statement relating to any Hotel Contract.

Final Closing Statement: The Final Closing Statement required under
Section 7.03.

 

 

- 3 -

 


--------------------------------------------------------------------------------



 

Fixtures and Tangible Personal Property: All fixtures, furniture, furnishings,
fittings, equipment, cars, trucks, machinery, apparatus, signage, art work,
appliances, draperies, carpeting, keys, and other articles of personal property
now located on the Real Property or used or usable in connection with any part
of the Hotel or the Property, subject to such depletions, resupplies,
substitutions, and replacements as shall occur and be made in the normal course
of business but in accordance with Present Standards, excluding, however:
(i) Consumables; (ii) Operating Equipment; (iii) equipment and property leased
pursuant to Hotel Contracts; (iv) property owned by Space Lessees, guests,
employees or Manager or any Affiliate of Manager; and (v) Improvements.

Franchisor: Promus Hotels, Inc.

Franchisor Consent: Shall have the meaning given to it in Section 10.09.

Franchisor Release: Shall have the meaning given to it in Section 10.09.

General Assignment: Shall have the meaning given to it in Section 6.02(c).

Guests Ledger: All amounts due for rooms, food and beverage and other services
from hotel guests in occupancy on the night prior to the Closing Date and who do
not check out until the Closing Date or thereafter.

Hazardous Substances: Shall have the meaning given to it in Section 5.04.

Hilton License Agreement: That certain Marketing Desk and Room Night License
Agreement dated August 15, 2001 by and between SHC Lake Buena Vista II, L.L.C.
and Hilton Resorts Corporation, as amended by Addendum to Marketing Desk and
Room Night License Agreement dated January 1, 2003, as amended by Second
Addendum to the Marketing Desk and Room Night License Agreement dated January 1,
2004, and as further amended by Third Addendum to the Marketing Desk and Room
Night License Agreement dated January 1, 2005.

Hotel: Shall have the meaning given to it in Recital A.

Hotel Contracts: All service contracts, maintenance contracts, equipment leases,
and other contracts or agreements, and any amendments thereto, with respect to
the ownership, maintenance, operation, provisioning, or equipping of the Hotel,
or any of the Property, as well as written warranties and guaranties relating
thereto, if any, including, but not limited to, those relating to heating and
cooling equipment and/or mechanical equipment, but exclusive, however, of
(i) insurance policies, (ii) the Bookings, (iii) the Space Leases, (iv) the
Employment Contracts, (v) the Employee Benefit Plans, (vi) the Existing
Management Agreement, and (vii) the Existing Franchise Agreement.

Improvements: The buildings, structures (surface and sub-surface), and other
improvements, including such fixtures as shall constitute real property, located
on the Land.

Indemnified Parties: Shall have the meaning given to it in Section 10.07.

 

 

- 4 -

 


--------------------------------------------------------------------------------



 

Indemnitees: A party’s partners, trustees, officers, directors, employees,
beneficiaries, shareholders, members, managers, advisors, and other agents and
their respective partners, trustees, beneficiaries, employees, officers,
directors, and shareholders.

Intangibles: All goodwill associated with the Hotel and Seller’s rights, if any,
to all names, marks, logos, tradenames, trademarks and copyrights associated
with the Hotel, excluding any of the foregoing owned by the Franchisor, the
Manager or any of their respective Affiliates.

Interim Beverage Agreements: Shall have the meaning given to it in Section
10.04.

Land: The parcel of real estate described in Exhibit ”A”, together with all
rights, title, and interest, if any, of Seller in and to all land lying in any
street, alley, road, or avenue, open or proposed, in front of or adjoining said
Land, to the centerline thereof, and all easements, development rights, air
rights, mineral rights, water rights, rights under restrictive covenants and
other rights appurtenant to such land, and all right, title, and interest of
Seller in and to any award made or to be made in lieu thereof.

Legal Requirements: All laws, statutes, codes, acts, ordinances, orders,
judgments, decrees, injunctions, rules, regulations, permits, licenses,
authorizations, directions, and requirements of all governments and governmental
authorities having jurisdiction of the Property (including, for purposes of this
Agreement, any local Board of Fire Underwriters), and the operation of the
Hotel.

Liabilities: All liabilities, demands, liens, interest, claims, actions or
causes of action, assessments, losses, fines, penalties, costs (including,
without limitation, response and/or remedial costs), damages and expenses
including, without limitation, those asserted by any Federal, state or local
governmental or quasi-governmental agency, third party, or former or present
employee, including attorneys’, consultants’ and expert witness fees and
expenses.

Licensee: Shall have the meaning given to it in Section 10.04.

Liquor License: Any and all licenses and permits required by any applicable
governmental authorities for the sale and consumption of alcoholic beverages at
the Hotel.

Manager: Promus Hotels Florida, Inc.

Notice and Notices: Shall have the meanings given to them in Section 12.01.

Notice Date. The date which is six (6) business days before the Closing Date.

Obligations: All payments required to be made and all representations,
warranties, covenants, agreements, and commitments required to be performed
under the provisions of this Agreement by Seller or Purchaser, as applicable.

Operating Equipment: All china, glassware, linens, silverware, and uniforms,
whether in use or held in reserve storage for future use, in connection with the
operation of the Hotel,

 

- 5 -

 


--------------------------------------------------------------------------------



 

which are on hand on the date of this Agreement subject to such depletion and
restocking as shall be made in the normal course of business but in accordance
with Present Standards.

Permits: All licenses, franchises, and permits, certificates, authorizations,
registrations and approvals used in or relating to the construction, ownership,
occupancy, or operation of any part of the Hotel, including, without limitation,
those necessary for the sale and on premise consumption of food, liquor, and
other alcoholic beverages.

Permitted Exceptions: The liens, encumbrances, restrictions, exceptions, and
other matters specified in Exhibit ”D”, as well as those matters deemed
acceptable under Section 10.08 and such other matters that arise subsequent to
the date of the Title Commitment that are acceptable to Purchaser, to which
title to the Property shall be subject on the Closing Date.

Personal Property: All of the Property other than the Real Property.

Preliminary Closing Statement: The Preliminary Closing Statement required by
Section 7.03.

Present Standards: The standards to which Seller and the Manager have generally
operated and maintained the Hotel during the one-year period prior to the
execution of this Agreement.

Property: (i) The Real Property, (ii) the Fixtures and Tangible Personal
Property, (iii) the Operating Equipment, (iv) the Consumables, (v) the
transferable right, title, and interest of Seller in, to, and under the Hotel
Contracts, the Space Leases and the Existing Franchise Agreement, (vi) the
Bookings, (vii) the Permits (other than Excluded Permits), (viii) the
Intangibles, (ix) the Books and Records, (x) the Warranties and (xi) the
Accounts Receivable; provided, however, that the Property shall not include the
Excluded Assets.

Purchase Price: Shall have the meaning given to it in Section 3.01.

Purchaser’s Manager:  Shall have the meaning given to it in Section 7.05(b).

Real Property: The Land together with the Improvements located on the Land.

Reserves: Any reserves maintained or held by the Manager or the holder of the
Existing Mortgage for the replacement of Fixtures and Tangible Personal
Property, capital repairs or improvements, real estate taxes, insurance premiums
or any other matter.

Searches: Shall have the meaning given to it in Section 10.08.

Space Leases: All leases, subleases, licenses, concessions, and other occupancy
agreements for the use or occupancy of any portion of the Real Property,
excluding, however, (i) any existing leases with Affiliates of Seller and
(ii) the Bookings.

Space Lessee: Any person or entity entitled to occupancy of any portion of the
Real Property under a Space Lease.

 

 

- 6 -

 


--------------------------------------------------------------------------------



 

Submitted Financial Statements: Those financial statements of the Hotel
identified in Exhibit ”E” to this Agreement.

Survey: Shall have the meaning given to it in Section 10.08.

Title Commitment: Shall have the meaning given to it in Section 10.08.

Title Company: Title Associates Inc., 825 Third Avenue, 12th Floor, New York,
New York 10022, Attention: John Caruso (phone 212-758-0050; fax: 212-758-8223;
email: jcaruso@titleassociates.com).

Title Policy: An ALTA owner’s title insurance policy, issued by Stewart Title
Guaranty Company pursuant to the Title Commitment, showing good and marketable
fee simple title in the Real Property to be vested in Purchaser, subject to only
the Permitted Exceptions.

Transfer: Shall have the meaning given to it in Section 13.01(f).

UCC: The Uniform Commercial Code, as adopted by the applicable jurisdictions.

UCC Search: A search of the filings (at the state and county levels) pursuant to
the UCC with regard to the Personal Property.

WARN Act:  Shall have the meaning given to it in Section 7.05.

Warranties: Any warranties or guaranties given by a third party in connection
with any of the Improvements, the Fixtures and Tangible Personal Property or the
Operating Equipment.

1.02.     References. Except as otherwise specifically indicated, all references
to Section and Subsection numbers refer to Sections and Subsections of this
Agreement, and all references to Exhibits refer to the Exhibits attached to this
Agreement. The words “hereby,” “hereof,” “herein,” “hereto,” “hereunder,”
“hereinafter,” and words of similar import refer to this Agreement as a whole
and not to any particular section or subsection of this Agreement. Captions are
for convenience only and shall not be used to construe the meaning of any part
of this Agreement.

ARTICLE II

 

SALE AND PURCHASE; “AS-IS,” “WHERE-IS” SALE

2.01.     Sale and Purchase. Seller hereby agrees to sell to Purchaser, and
Purchaser hereby agrees to purchase from Seller, the Property on the terms and
subject to the conditions of this Agreement.

2.02.     As-is, Where-is. (a) Purchaser represents that by reason of its
business and financial experience, and the business and financial experience of
those persons retained by Purchaser to advise it with respect to its investment
in the Property, Purchaser has sufficient knowledge, sophistication, and
experience in business and financial matters to evaluate the merits and risks of
the prospective investment and is able to bear the economic risk of such

 

- 7 -

 


--------------------------------------------------------------------------------



 

investment. Purchaser will have and has had adequate opportunity and time to
review and analyze the risks attendant to the transactions contemplated in this
Agreement with the assistance and guidance of competent professionals. In
addition, prior to executing this Agreement, Purchaser had a period of time to
inspect, examine, and investigate the Property, to obtain estoppel certificates
and to review survey and title matters relating to the Property, it being
understood that the estoppel from Hilton Resorts Corporation referenced in
Section 10.10 below has not yet been obtained as of the date hereof. Except for
the representations and warranties contained in Section 5.01, Purchaser
represents, warrants, and agrees that Purchaser is relying solely on its own
inspections, examinations, and investigations in making the decision to purchase
the Property.

(b)        Except for the representations and warranties expressly set forth in
Section 5.01, Purchaser has not relied, and is not relying, upon any
information, documents, sales brochures, or other literature, maps or sketches,
projections, pro formas, statements, representations, guaranties, or warranties
(whether express or implied, oral or written, material or immaterial) that may
have been given or made by or on behalf of Seller.

(c)        Except to the extent expressly set forth in any of the
representations and warranties of Seller in Section 5.01 hereof, Purchaser is
not relying and has not relied on any representation, warranty or statement of
Seller or any of its members or partners, or any of their respective officers,
members, partners, directors, shareholders, agents, attorneys, employees, or
representatives as to (i) the quality, nature, adequacy, or physical condition
of the Property including, but not limited to, the structural elements,
foundations, roofs, appurtenances, access, landscaping, parking facilities,
electrical, mechanical, HVAC, plumbing, sewage or utility systems, facilities,
or appliances at the Property or any portion of the Property, (ii) the quality,
nature, adequacy, or physical condition of soils or the existence of ground
water at the Property, (iii) the existence, quality, nature, adequacy, or
physical condition of any utility serving the Property, (iv) the ad valorem
taxes now or hereafter payable on the Property or the valuation of the Property
for ad valorem tax purposes, (v) the development potential of the Property or
the habitability, merchantability or fitness, suitability, or adequacy of the
Property or any portion of the Property for any particular use or purpose,
(vi) the zoning or other legal status of the Real Property, (vii) the compliance
by the Property, or any portion of the Property, or the operations conducted on
or at the Property, with any Legal Requirements or other covenants, conditions,
or restrictions, (viii) the quality of any labor or materials relating in any
manner to the Property, or (ix) the condition of title to the Property or the
nature, status, and extent of any right-of-way, lease, right of redemption,
possession, lien, encumbrance, license, reservation, covenant, condition,
restriction, or any other matter affecting title to the Property.

(d)        THE SALE AND CONVEYANCE BY SELLER TO PURCHASER OF ALL RIGHT, TITLE,
AND INTEREST OF SELLER IN AND TO THE PROPERTY WILL BE MADE WITHOUT ANY WARRANTY
OR RECOURSE WHATSOEVER, INCLUDING, WITHOUT LIMITATION, ANY WARRANTY OF TITLE,
ABSENCE OF VICES OR DEFECTS (WHETHER APPARENT OR LATENT, KNOWN OR UNKNOWN,
EASILY DISCOVERABLE OR HIDDEN), FITNESS FOR ANY ORDINARY USE, OR FITNESS FOR ANY
INTENDED USE OR PARTICULAR PURPOSE, EVEN FOR THE RETURN OR REDUCTION OF THE
PURCHASE PRICE OR OTHERWISE, THE SOLE PERIL AND RISK OF EVICTION TO BE ASSUMED
BY PURCHASER, BUT WITH FULL SUBSTITUTION

 

- 8 -

 


--------------------------------------------------------------------------------



 

AND SUBROGATION IN AND TO ALL OF THE RIGHTS AND ACTIONS OF WARRANTY WHICH SELLER
HAS OR MAY HAVE AGAINST ALL PRECEDING OWNERS OR SELLERS; IT BEING UNDERSTOOD
THAT PURCHASER WILL TAKE THE PROPERTY “AS IS” AND “WHERE IS”, PURCHASER HEREBY
ACKNOWLEDGING RELIANCE SOLELY ON ITS OWN TITLE EXAMINATION AND INSPECTION OF THE
PROPERTY, AND NOT ON ANY WARRANTIES OR REPRESENTATIONS FROM SELLER, EXCEPT AS
OTHERWISE EXPRESSLY SET FORTH HEREIN.

(e)        WITHOUT LIMITING THE GENERALITY OF THE FOREGOING, PURCHASER
ACKNOWLEDGES THAT, EXCEPT AS OTHERWISE EXPRESSLY SET FORTH HEREIN, SELLER HAS
MADE NO REPRESENTATIONS OR WARRANTIES OF ANY KIND OR CHARACTER, EXPRESS OR
IMPLIED, WITH RESPECT TO THE PROPERTY INCLUDING, WITHOUT LIMITATION, ANY
WARRANTIES OR REPRESENTATIONS AS TO TITLE, ABSENCE OF VICES OR DEFECTS (WHETHER
APPARENT OR LATENT, KNOWN OR UNKNOWN, EASILY DISCOVERABLE OR HIDDEN),
HABITABILITY, MERCHANTABILITY, FITNESS FOR ANY ORDINARY USE, FITNESS FOR ANY
INTENDED USE OR PARTICULAR PURPOSE, ZONING, TAX CONSEQUENCES, PHYSICAL
CONDITION, UTILITIES, OPERATING HISTORY OR PROJECTIONS, VALUATION, GOVERNMENTAL
APPROVALS, THE COMPLIANCE OF THE PROPERTY WITH LEGAL REQUIREMENTS, INCLUDING
WITHOUT LIMITATION THE AMERICANS WITH DISABILITIES ACT OF 1990, 42 U.S.C. 12101,
ET SEQ., THE TRUTH, ACCURACY, OR COMPLETENESS OF ANY MATERIALS, DATA, OR
INFORMATION PROVIDED BY OR ON BEHALF OF SELLER TO PURCHASER, OR THE MANNER OR
QUALITY OF THE CONSTRUCTION OR MATERIALS INCORPORATED INTO THE PROPERTY OR THE
MANNER OF REPAIR, QUALITY, STATE OF REPAIR OR LACK OF REPAIR OF THE PROPERTY OR
ANY PORTION THEREOF. ALL SUCH WARRANTIES WITH RESPECT TO THE PROPERTY ARE HEREBY
DISCLAIMED BY SELLER AND EXPRESSLY WAIVED BY PURCHASER. PURCHASER HAS NOT RELIED
AND WILL NOT RELY ON, AND SELLER IS NOT LIABLE FOR OR BOUND BY, ANY EXPRESS OR
IMPLIED WARRANTIES, GUARANTIES, STATEMENTS, REPRESENTATIONS, OR INFORMATION
PERTAINING OR RELATING TO THE PROPERTY MADE OR FURNISHED BY SELLER, ANY PARTY
ACTING OR PURPORTING TO ACT FOR SELLER, OR ANY REAL ESTATE BROKER OR AGENT
REPRESENTING OR PURPORTING TO REPRESENT SELLER, TO WHOMEVER MADE OR GIVEN,
DIRECTLY OR INDIRECTLY, VERBALLY OR IN WRITING. PURCHASER FURTHER HAS NOT RELIED
ON SELLER’S SKILL OR JUDGMENT IN SELECTING THE PROPERTY. PURCHASER SHALL HAVE NO
RIGHT OR CAUSE OF ACTION IN WARRANTY OR OTHERWISE AGAINST SELLER IN ANY
CONTROVERSY, CLAIM, DEMAND, OR LITIGATION ARISING FROM OR IN CONNECTION WITH THE
PROPERTY, AND PURCHASER HEREBY WAIVES ANY SUCH RIGHT OR CAUSE OF ACTION, EXCEPT
AS OTHERWISE EXPRESSLY SET FORTH HEREIN.

(f)         SELLER HAS NOT, DOES NOT AND WILL NOT MAKE ANY REPRESENTATIONS OR
WARRANTIES WITH REGARD TO (A) COMPLIANCE WITH ANY ENVIRONMENTAL LAWS OR LAND USE
LAWS, RULES, REGULATIONS, ORDERS, OR REQUIREMENTS INCLUDING, BUT NOT LIMITED TO,
THOSE PERTAINING TO THE HANDLING, GENERATING, TREATING, STORING OR

 

- 9 -

 


--------------------------------------------------------------------------------



 

DISPOSING OF ANY HAZARDOUS SUBSTANCE OR (B) EXCEPT AS OTHERWISE EXPRESSLY SET
FORTH HEREIN, ABSENCE OF ANY CLAIMS, WHETHER ASSERTED OR UNASSERTED, WITH
RESPECT TO COMPLIANCE WITH ENVIRONMENTAL LAWS OR ENVIRONMENTAL CONDITIONS AT THE
PROPERTY. PURCHASER RELEASES SELLER FROM ANY AND ALL CLAIMS PURCHASER MAY HAVE
AGAINST SELLER OF WHATEVER KIND OR NATURE NOW OR HEREAFTER RESULTING FROM OR IN
ANY WAY CONNECTED WITH THE ENVIRONMENTAL CONDITION OF THE PROPERTY, INCLUDING
ANY AND ALL CLAIMS PURCHASER MAY HAVE AGAINST SELLER UNDER THE COMPREHENSIVE
ENVIRONMENTAL RESPONSE, COMPENSATION, AND LIABILITY ACT, 42 U.S.C. §9601 ET
SEQ., AS AMENDED OR REAUTHORIZED, OR ANY OTHER ENVIRONMENTAL LAW OR COMMON LAW,
PROVIDED, THAT NO RELEASE IS INTENDED WITH RESPECT TO CLAIMS THAT PURCHASER MAY
HAVE AGAINST SELLER’S PREDECESSORS IN TITLE UNDER APPLICABLE LAW.

(g)        SELLER SHALL NOT BE LIABLE TO PURCHASER FOR ANY PROSPECTIVE OR
SPECULATIVE PROFITS, OR SPECIAL, INDIRECT, INCIDENTAL, OR CONSEQUENTIAL DAMAGES,
WHETHER BASED UPON CONTRACT, TORT, OR NEGLIGENCE OR IN ANY OTHER MANNER ARISING
FROM THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT.

(h)        PURCHASER FURTHER DECLARES AND ACKNOWLEDGES THAT THE FOREGOING
WAIVERS HAVE BEEN BROUGHT TO THE ATTENTION OF PURCHASER AND EXPLAINED IN DETAIL
TO IT AND THAT PURCHASER HAS VOLUNTARILY AND KNOWINGLY CONSENTED TO THE
FOREGOING WAIVER.

ARTICLE III

 

PURCHASE PRICE

3.01.     Purchase Price. The purchase price (“Purchase Price”) to be paid by
Purchaser to Seller at the Closing shall be Fifty Six Million Four Hundred Fifty
Thousand and no/100ths Dollars ($56,450,000), plus or minus prorations and
adjustments as provided in this Agreement. The Purchase Price shall be payable
by Purchaser as follows:

(a)        Upon the full execution and delivery of this Agreement, TIME BEING OF
THE ESSENCE, Purchaser shall deposit with the Title Company, as escrow agent,
the amount of Two Million Five Hundred Thousand and no/100ths Dollars
($2,500,000) by a certified check or wire transfer of immediately available
United States of America funds as an earnest money deposit (together with
interest earned thereon, and together with any additional sums deposited in
connection with Purchaser’s adjournment of the Closing Date, the “Earnest
Money”); and

(b)        On the date of Closing, Purchaser shall pay the balance of the
Purchase Price, subject to the prorations and adjustments provided for in this
Agreement, in cash by certified check or wire transfer of immediately available
United States of America funds to the Seller in accordance with the terms and
conditions of this Agreement. Purchaser shall be

 

- 10 -

 


--------------------------------------------------------------------------------



 

responsible for any income taxes payable with respect to any interest and/or
dividends earned with respect to the Earnest Money. For those purposes,
Purchaser’s federal taxpayer identification number is pending.

3.02.     Earnest Money Escrow Agreement. The Earnest Money shall be held and
disbursed by the Title Company acting as escrow agent pursuant to the Earnest
Money Escrow Agreement in the form of Exhibit ”B” attached hereto which the
parties have executed simultaneously with this Agreement. The Earnest Money
shall be invested in a federally issued or insured interest bearing instrument
and shall be paid to the party to which the Earnest Money is payable pursuant to
the provisions of this Agreement. If the sale of the Property is consummated in
accordance with the terms of this Agreement, the Earnest Money shall be applied
to the Purchase Price to be paid by Purchaser at the Closing. In the event of a
default under this Agreement by Purchaser or Seller, the Earnest Money shall be
applied as provided in this Agreement. If the closing does not occur due to a
failure of condition in Section 8.01 or Section 9.01, which failure is not
caused by a default by Purchaser or Seller, the Earnest Money shall be returned
to Purchaser and neither party will have any further rights or obligations
hereunder other than those that expressly survive the termination of this
Agreement.

ARTICLE IV

 

[INTENTIONALLY OMITTED]

ARTICLE V

 

REPRESENTATIONS AND WARRANTIES

5.01.     Representations and Warranties of Seller. Seller hereby represents and
warrants the following to Purchaser:

(a)        Due Organization. Seller is a limited liability company duly formed,
validly existing and in good standing under the laws of Delaware. Seller has
full power and authority, and has taken all limited liability company and other
action necessary to authorize Seller to make, execute, deliver, and perform this
Agreement subject to the terms and conditions hereof. The person executing this
Agreement on behalf of Seller has been duly authorized to do so. This Agreement
is a binding and legal agreement of Seller, enforceable against Seller in
accordance with its terms.

(b)        No Conflict. The execution and delivery of this Agreement and the
closing documents to be executed in connection herewith and the consummation of
the transactions contemplated hereby and thereby, except as otherwise provided
herein, do not require the consent or approval of any governmental authority,
nor shall such execution and delivery result in a breach or violation of any
Legal Requirement, or conflict with, breach, result in a default (or an event
which with notice and passage of time or both will constitute a default) under,
or violate any contract or agreement to which Seller or an Affiliate of Seller
is a party or by which it or the Property is bound.

 

 

- 11 -

 


--------------------------------------------------------------------------------



 

(c)        Space Leases. Exhibit ”G” identifies the only Space Lease and is
complete and correct in all material respects. Seller has provided to Purchaser
a true and correct copy of the Space Lease. Seller has received no notice of
default by the tenant under the Space Lease which remains uncured and, to
Seller’s knowledge, the tenant is not in default of any of its material
obligations thereunder. No security deposit is being held by Seller in
connection with the Space Lease. There are no brokerage or leasing commissions
owed to any party in connection with the Space Lease. No rent or additional rent
due under the Space Lease has been paid more than one month in advance.

(d)        Submitted Financial Statements. The Submitted Financial Statements
for the Hotel referenced on Exhibit ”E” fairly represent the results of
operation of the Hotel for the periods indicated, and were prepared in
accordance with generally accepted hotel accounting principles applied on a
consistent basis.

(e)        Litigation. Except as described in Exhibit ”H”, to Seller’s knowledge
there are no actions, suits, or proceedings pending or threatened against Seller
or affecting any of Seller’s rights, or rights to own or use the Property, which
might result in any order, injunction, decree or judgment having a material
adverse effect on the Hotel or the Property.

(f)         Violations. To Seller’s knowledge, except as noted in Exhibit ”I”,
Seller has not received any notice of any violation of a Legal Requirement which
has not been corrected.

(g)        Condemnation. To Seller’s knowledge, there are no pending or
threatened condemnation, eminent domain or similar proceedings against the
Property.

(h)        Employees. None of the Employees are employees of Seller or any
Affiliate of Seller. To Seller’s knowledge, none of the Employees is covered by
an Employment Contract, a union contract or a collective bargaining agreement.

(i)         Hotel Contracts. To Seller’s knowledge, Exhibit ”F” identifies all
material written Hotel Contracts and is complete and correct in all material
respects. Seller has provided to Purchaser true and correct copies of all Hotel
Contracts. Seller has received no notice of default under the Hilton License
Agreement which remains uncured and, to Seller’s knowledge, Hilton Resorts
Corporation is not in default of any of its material obligations thereunder. No
rent or additional rent due under the Hilton License Agreement has been paid
more than one month in advance.

(j)         Fixtures and Tangible Personal Property. All of the Fixtures and
Tangible Personal Property are owned by Seller (or, as of the Closing Date, will
be owned by Seller) free and clear of all liens and encumbrances except for the
Permitted Exceptions.

(k)        Franchise Agreement. Seller has provided to Purchaser a true and
correct copy of the Existing Franchise Agreement.

(l)         Consents. Except for consents and approvals already obtained, no
consent or approval of any person, entity or governmental authority is required
with respect to the

 

- 12 -

 


--------------------------------------------------------------------------------



 

execution and delivery of this Agreement by Seller or the consummation by Seller
of the transactions contemplated hereby or the performance of its obligations
hereunder.

(m)       Title to Personal Property. Seller has good and valid title to all of
the Fixtures and Tangible Personal Property and Operating Equipment and the same
shall be free and clear of all liens and encumbrances as of the Closing, except
for the Permitted Exceptions (to the extent applicable).

(n)        Taxes. Seller has not received any notice of any audit of any taxes
payable or tax delinquency with respect to the Property which has not been
resolved or completed, and Seller is not currently contesting any such taxes or
seeking an abatement or rollback of any taxes.

(o)        Foreign Person. Neither Seller nor Strategic Hotel Capital, Inc., the
beneficial owner of Seller, is a “foreign person” within the meaning of Section
1445(f) of the Internal Revenue Code of 1986, as amended. Seller and the other
entities in the chain of ownership of Seller which are subsidiaries of Strategic
Hotel Capital, Inc. are “disregarded entities,” as defined in Section
1.1445-2(b)(2)(iii).

(p)        Intangibles. None of the names, marks, logos, tradenames, trademarks
and copyrights used in connection with the operation of the Hotel are owned by
Seller.

(q)        Off-Site Facilities. To Seller’s knowledge, all Hotel operations are
conducted at the Real Property, and the Hotel does not rely on the use of
off-site facilities for any of its operations; however, Purchaser acknowledges
that many of the services provided by the Manager are “centralized services”
which are rendered off-site.

For the purposes of this Agreement, the phrase “to Seller’s knowledge” means the
actual knowledge (as opposed to imputed knowledge) of Richard Moreau and Eamon
Smith, after inquiry of Hotel management.

5.02.     Representations and Warranties of Purchaser. Purchaser hereby
represents and warrants the following to Seller:

(a)        Due Organization. Purchaser is a limited liability company duly
formed, validly existing and in good standing under the laws of Delaware.
Purchaser’s managing member is duly formed, validly existing and in good
standing under the laws of Delaware. Purchaser has full power and authority to
enter into and perform this Agreement and the transactions contemplated by this
Agreement, and each of Purchaser and its managing member has taken all limited
liability company and other action necessary to authorize Purchaser to make,
execute, deliver, and perform this Agreement and the transactions contemplated
by this Agreement.

(b)        No Conflict. The execution and delivery of this Agreement and the
closing documents to be executed in connection herewith and the consummation of
the transactions contemplated hereby and thereby, except as otherwise provided
herein, do not require the consent or approval of any governmental authority,
nor shall such execution and delivery result in a breach or violation of any
Legal Requirement or conflict with, breach, result

 

- 13 -

 


--------------------------------------------------------------------------------



 

in a default (or an event which with notice and passage of time or both will
constitute a default) under, or violate any contract or agreement to which
Purchaser or an Affiliate of Purchaser is a party or by which it or its property
is bound.

5.03.     Duration of Representations and Warranties. All representations and
warranties contained in this Agreement shall be deemed restated on and as of the
Closing Date and shall survive the Closing for a period of nine (9) months and
shall not merge into any of the closing documents; provided, however, that no
person, firm, or entity shall have any liability or obligation with respect to
any representation or warranty contained in this Agreement unless on or prior to
the date that is nine (9) months following the Closing Date, the party seeking
to assert liability under such representation or warranty shall have notified
the other party in writing setting forth specifically the representation or
warranty allegedly breached and a detailed description of the alleged breach.
All liabilities and obligations of both parties under any representation or
warranty shall lapse and be of no further force or effect with respect to any
matter not contained in a written notice delivered as contemplated above on or
prior to the date that is nine (9) months after the Closing Date.
Notwithstanding the foregoing, Purchaser acknowledges and agrees that the
aggregate liability of Seller with respect to any and all claims of Purchaser
relating to any representation or warranty of Seller contained in this Article V
shall in no event exceed Two Million Dollars ($2,000,000).

5.04.     Environmental. Seller’s knowledge concerning hazardous substances or
materials in, on or under the Property is limited solely to information
contained in the Environmental Study. Seller makes no representations or
warranties whatsoever as to the accuracy of the information in the Environmental
Study (including, but not limited to, whether the Environmental Study is
complete with regard to identifying, characterizing the extent of or remediation
of Hazardous Substances at the Property) or as to the environmental condition of
the Property or the compliance thereof with Environmental Laws. Purchaser
acknowledges that it has hired environmental consultants and counsel to make an
independent analysis of information in the Environmental Study and to make an
independent inspection of the Property with respect to environmental conditions.
Purchaser understands that it may later discover facts in addition to or
different from the facts which it now believes to be true, and that it may later
discover claims or causes of action, the existence of which it does not now
suspect, with respect to environmental conditions at the Property. Purchaser, on
behalf of itself, its successors and assigns, hereby releases, acquits and
forever discharges Seller and each of Seller’s respective officers, employees,
directors, shareholders, members, partners, agents, employees, attorneys,
successors and assigns (which release shall operate as a final and irrevocable
general release) from all known and unknown claims and causes of action which
Purchaser (including its successors and assigns) has now, has had in the past,
or may have in the future with regard to the environmental condition of the
Property and the presence of Hazardous Substances thereon, and agrees that this
general release may not be terminated or rescinded by Purchaser because of any
later discovery of different or additional facts or any unknown or unsuspected
past claims or causes of action. As used herein, “Environmental Laws” shall mean
all federal, state and local laws, statutes, rules, codes, ordinances,
regulations orders, judgments, decrees, binding and enforceable guidelines,
binding and enforceable written policy and common law now or hereafter in effect
and in each case as amended, or any judicial or administrative interpretation
thereof, including any judicial or administrative order, consent decree or
judgment in each case, to the extent binding, relating to the environment, the
protection of health or “Hazardous Substances”,

 

- 14 -

 


--------------------------------------------------------------------------------



 

including but not limited to the Comprehensive Environmental Response
Compensation and Liability Act, 42 USC § 9601 et seq. (“CERCLA”); the Resource
Conservation and Recover Act, 42 USC § 6901 et seq. (“RCRA”); the Federal Water
Pollution Control Act, 33 USC § 1251 et seq.; the Toxic Substances Control Act,
15 USC § 2601 et seq.; the Clean Air Act, 42 USC § 7401 et seq.; the Safe
Drinking Water Act, 42 USC § 3803 et seq.; the Oil Pollution Act of 1990, 33 USC
§ 2701 et seq.; the Emergency Planning and the Community Right-to-Know Act of
1986, 42 USC § 11001 et seq.; the Hazardous Material Transportation Act, 49 USC
§ 1801 et seq.; and the Occupational Safety and Health Act, 29 USC § 651 et seq.
(to the extent it regulates occupational exposure to Hazardous Substances); any
state and local or foreign counterparts or equivalents, in each case as amended
from time to time; and “Hazardous Substances” shall mean (a) substances that are
defined or listed in, or otherwise classified pursuant to, any applicable law or
regulations as “hazardous substances”, “hazardous materials”, hazardous wastes”,
“toxic substances”, “pollutants”, “contaminants”, or other similar term intended
to define, list, or classify a substance by reason of such substance’s
ignitability, corrosivity, reactivity, carcinogenicity, reproductive toxicity,
or “EP toxicity”, (b) oil, petroleum, or petroleum derived substances, natural
gas, natural gas liquids, synthetic gas, drilling fluids, produced waters, and
other wastes associated with the exploration, development, or production of
crude oil, natural gas, or geothermal resources, (c) any flammable substances or
explosives or any radioactive materials, (d) asbestos in any form,
(e) polychlorinated biphenyls, (f) mold, mycotoxins or microbial matter
(naturally occurring or otherwise), and (g) infectious waste. The provisions of
this Section 5.04 shall survive the Closing.

ARTICLE VI

 

CLOSING AND CLOSING DELIVERIES

6.01.     Closing. The Closing shall take place at the offices of Paul,
Hastings, Janofsky & Walker LLP, 75 East 55th Street, New York, New York 10022,
on the Closing Date. The Closing shall, if requested by Seller or Purchaser, be
effected pursuant to the Escrow Instructions.

6.02.     Seller’s Deliveries. At Closing, Seller shall execute (to the extent
required) and deliver, or cause to be delivered, to Purchaser or the Title
Company as appropriate:

(a)        a recordable deed from Seller to Purchaser conveying the Real
Property subject to only the Permitted Exceptions, in the form attached to this
Agreement as Exhibit ”J”;

(b)        a bill of sale transferring to Purchaser all of Seller’s right,
title, and interest in and to each and every item of Personal Property to be
transferred in the form attached to this Agreement as Exhibit ”K”;

(c)        an assignment (“General Assignment”) of all of Seller’s right, title,
and interest in, to, and under the Bookings, the Hotel Contracts set forth on
Exhibit “F” (other than those which are not assignable), the Space Leases set
forth on Exhibit “G”, Permits (other than Excluded Permits), Intangibles, Books
and Records, Warranties, and Accounts Receivable, including the assumption by
Purchaser of the obligations, if any, of Seller under the foregoing

 

 

- 15 -

 


--------------------------------------------------------------------------------



 

 

arising from and after the Closing Date, in the form of Exhibit ”L”; together
with Seller’s original counterparts (to the extent available) of any of the
foregoing;

(d)

the certificate referred to in Section 9.01(b);

(e)        a certificate of Strategic Hotel Capital, Inc., the beneficial owner
of Seller, stating that such entity is not a “foreign person” within the meaning
of Section 1445 of the Internal Revenue Code of 1986, as amended, in the form of
Exhibit ”M”;

(f)         notice to the other party to any Space Lease or Hotel Contract to
which Seller is a party of the change in ownership of the Hotel;

(g)

the Preliminary Closing Statement;

(h)        any required real estate transfer tax declarations or similar
documentation required in connection with the payment of any tax imposed by any
state, county, or municipality together with any change of ownership statements
required under applicable law;

(i)         copies of such articles of incorporation, organization, or
formation; agreements or certificates of partnership; resolutions;
authorizations; bylaws; certifications; or other corporate, partnership, limited
liability company, or trust documents or agreements relating to Seller’s
authority to enter into this Agreement and to consummate the transactions
described herein as the Title Company or Purchaser shall reasonably require;

(j)

a title affidavit in form acceptable to Seller and the Title Company;

(k)        unless Franchisor has elected to execute a new franchise agreement
with Purchaser, an assignment and assumption of the Existing Franchise Agreement
in the form of Exhibit “N”, subject to such modifications as Franchisor may
reasonably request;

(l)

any documents referenced in Section 10.04 below;

 

(m)

the estoppels referenced in Section 10.10 below, if obtained;

(n)        a Schedule of Bookings as of the Closing Date, which Seller shall
certify to be true and correct; and

(o)        an updated list similar to the list attached as Exhibit “P” detailing
those capital improvements for which capital has been spent and those capital
improvements for which Seller has committed to spend capital as of the Closing
Date.

6.03.     Purchaser’s Deliveries. At the Closing, Purchaser shall execute (to
the extent required) and deliver, or cause to be delivered, to Seller or the
Title Company, as appropriate:

(a)

the Purchase Price required to be paid pursuant to Section 3.01;

(b)

the General Assignment;

 

(c)

the certificate referred to in Section 8.01(b);

 

 

 

- 16 -

 


--------------------------------------------------------------------------------



 

 

(d)

the Preliminary Closing Statement;

 

(e)

the Franchisor Consent and the Franchisor Release;

(f)         copies of such articles of incorporation, organization, or
formation; agreements or certificates of partnership; resolutions;
authorizations; bylaws; certifications; or other corporate, partnership, or
trust documents or agreements relating to Purchaser’s authority to enter into
this Agreement and to consummate the transactions described herein as the Title
Company or Seller shall reasonably require;

(g)        any required real estate transfer tax declarations or similar
documentation required in connection with the payment of any tax imposed by any
state, county, or municipality together with any change of ownership statements
required under applicable law;

(h)        The assignment and assumption agreement referenced in Section 6.02(k)
above; and

(i)

any documents referenced in Section 10.04 below.

6.04.     Expenses. Purchaser shall pay the following expenses: (i) all
premiums, fees and other charges relating to the Title Commitment and the Title
Policy; (ii) all costs and fees associated with the Survey; (iii) the costs of
the Searches; (iv) one half (1/2) of all stamp, documentary, recording, sales
and other transfer taxes due in connection with the conveyance and transfer of
the Property; (v) all recording fees and charges; (vi) all escrow fees;
(vii) any costs, fees or charges payable in connection with obtaining the
Franchisor Consent and the Franchisor Release; and (viii) the legal fees and
expenses of its counsel. Seller shall pay (w) any termination fees required to
be paid to the Manager for the termination of the Existing Management Agreement;
(x) any costs or fees required to release from the Property the Existing
Mortgage and any leases with Affiliates of Seller; and (y) the legal fees and
expenses of its counsel. Seller shall pay one half (1/2) of all stamp,
documentary, recording, sales and other transfer taxes due in connection with
the conveyance and transfer of the Property. The parties hereto shall use good
faith efforts to reduce or eliminate the expenses described in (iv) above and in
the immediately preceding sentence. The provisions of this Section 6.04 shall
survive Closing or any termination of this Agreement, and each party hereby
agrees to indemnify the other from and against any Liabilities resulting from
the indemnifying party’s failure to pay any of the foregoing expenses it has
agreed to pay.

6.05.     Concurrent Transactions. All documents or other deliveries required to
be made by Purchaser or Seller at Closing, and all transactions required by this
Agreement to be consummated concurrently with Closing, shall be deemed to have
been delivered and to have been consummated simultaneously with all other
transactions and all other deliveries, and no delivery shall be deemed to have
been made, and no transaction shall be deemed to have been consummated, until
all deliveries required by Purchaser and Seller shall have been made, and all
concurrent or other transactions shall have been consummated.

6.06.     Possession. Possession of the Property, subject to the Permitted
Exceptions, shall be delivered at Closing, provided the transaction closes.
Excluded Assets, to the extent located on the Property, shall be removed from
the Property by Seller, at its expense, on or before the

 

- 17 -

 


--------------------------------------------------------------------------------



 

Closing Date. Seller, at its expense, shall make all repairs necessitated by
such removal but shall have no obligation to replace any Excluded Asset so
removed.

ARTICLE VII

 

ADJUSTMENTS AND PRORATIONS; CLOSING STATEMENTS; EMPLOYEES

7.01.     Adjustments and Prorations. The following matters and items shall be
apportioned between the parties or, where appropriate, credited in total to a
particular party, as of the Cut-off Time as provided below:

(a)        Accounts Receivable. Accounts Receivable shall be identified as of
the Cut-off Time and assigned to Purchaser, and Seller shall deliver to
Purchaser a list of all such Accounts Receivable, which shall include sufficient
information to enable Purchaser to collect such Accounts Receivable. Purchaser
is purchasing all Accounts Receivable outstanding as of the Cut-off Time and
Seller shall receive a credit at the Closing for these Accounts Receivable equal
to 100% of the face value of the Accounts Receivable as of the Cut-off Time.
Purchaser agrees to use reasonable efforts to collect all receivables more than
60 days old and remit same to Seller. In consideration of its agreement to grant
Seller a credit equal to 100% of the face value of the Accounts Receivables,
Purchaser shall receive a credit at Closing in the amount of $10,000. Purchaser
shall be responsible for the payment of all commissions, referral fees and
credit card fees relating to the Accounts Receivable and for remitting to the
appropriate authorities all sales, use and occupancy taxes collected as part of
the Accounts Receivable, provided that the amount paid to Seller at Closing for
the Accounts Receivable is net of all such commissions, fees and taxes.
Notwithstanding the foregoing, Seller’s credit for the Accounts Receivable shall
be reduced by an amount equal to 50% of the room revenues for the night
preceding the Closing Date.

(b)        Taxes and Assessments. All ad valorem taxes, special or general
assessments, assessments under any Permitted Exceptions, personal property
taxes, water and sewer rents, rates and charges, vault charges, canopy permit
fees, and other municipal permit fees shall be prorated as of the Cut-off Time.
If the amount of any such item is not ascertainable on the Closing Date, the
credit therefor shall be based on the most recent available bill and shall be
reprorated upon receipt of the actual tax bill. Each party shall be responsible
for the payment of sales and use taxes due in connection with the activities at
the Property during their respective periods of ownership. Seller shall protect,
defend, indemnify and hold the Purchaser harmless from and against any loss,
liability or damage suffered or incurred by the Purchaser because of the failure
of the Seller to pay any sales and use taxes (including interest and penalties
thereon, if any) payable in connection with the operation of the Hotel before
the Closing Date.

(c)        Utility Contracts. Telecommunications and cable contracts and
contracts for the supply of heat, steam, electric power, gas and any other
utility service shall be prorated as of the Cut-off Time, with Seller receiving
a credit for each deposit, if any, made by Seller as security under any such
public service contracts if the same is transferable and provided such deposit
remains on deposit for the benefit of Purchaser. Where possible, cut-off
readings will be secured for all utilities on the morning of the Closing Date.

 

 

- 18 -

 


--------------------------------------------------------------------------------



 

(d)        Hotel Contracts and Space Leases. Any amounts prepaid or payable
under any Hotel Contracts and Space Leases shall be prorated as of the Cut-off
Time. Any percentage rentals under Space Leases shall be prorated on the basis
of the ratio of the number of days expired before Closing to the number of days
after Closing, for the current percentage rent period of the Space Lease, based
on the percentage rent paid for the most recent period determinable, to be
adjusted once the actual percentage rent has been calculated for the period in
which the Closing occurs. All security deposits shall be transferred to
Purchaser and all obligations with respect to such security deposits shall be
assumed by Purchaser.

(e)        License Fees. Fees paid or payable for Permits (other than Excluded
Permits) shall be prorated as of the Cut-off Time.

(f)         Hotel Matters. Purchaser shall receive a credit for: (i) advance
payments or deposits, if any, made pursuant to any Bookings, and (ii) all
outstanding “gift certificates” or other commitments issued for any use of the
Hotel facilities including, without limitation, rooms and food and beverage and
any commitments made for the free use of any Hotel facilities (in an amount
equal to the face value thereof, if known, or if not, in an amount equal to the
average daily rate for the twelve (12) month period preceding the Closing Date).
Seller shall receive a credit for coin machine, telephone, washroom, and
checkroom income relating to the period prior to the Cut-off Time.

(g)        Food, Beverage and Linen. Seller shall receive a credit at Closing
for the cost of (1) any food located in unopened cases in storage, (2) beverages
located in unopened bottles in storage, and (3) linens located in unopened cases
in storage.

(h)        Cash-on-Hand. At the Closing, Seller shall transfer to Purchaser all
Cash-on-Hand and Seller shall receive a credit at the Closing for such
Cash-on-Hand.

(i)         Accounts Payable. Seller shall pay all Accounts Payable by the
Closing Date. Seller shall be responsible to pay any Accounts Payable invoices
received after the Closing Date. If Purchaser receives any Accounts Payable
after the Closing Date, Purchaser will advise Seller. Seller shall indemnify,
defend and hold harmless Purchaser from and against any claim, liability, cost
or expense (including reasonable attorney’s fees) relating to the Accounts
Payable, which obligation shall survive the Closing.

(j)         Existing Management Agreement. If the fee required to be paid to the
Manager for the termination of the Existing Management Agreement exceeds
$450,000, Purchaser shall reimburse Seller for such excess portion at the
Closing, which excess portion shall not exceed $200,000. If such fee is less
than $450,000, Purchaser shall receive a credit at the Closing equal to the
difference between $450,000 and the actual amount of the fee paid by Seller.

(k)        Capital Improvements Credit. Purchaser shall receive a credit from
Seller at Closing in the amount of $171,000 for capital improvements to the
Property. A list of those capital improvements for which capital has been spent
or for which Seller has committed to spend capital is attached hereto as Exhibit
“P”, together with copies of invoices and purchase orders with respect thereto.
To the extent items set forth on Exhibit “P-1” have not been

 

- 19 -

 


--------------------------------------------------------------------------------



 

completed and paid for by the Closing Date, Purchaser shall receive an
additional credit equal to such unpaid amount.

(l)         Other. Such other items as are provided for in this Agreement or as
are normally prorated and adjusted in the sale of a hotel shall be prorated as
of the Cut-off Time.

7.02.     Payment. Any net credit due to Seller as a result of the adjustments
and prorations under Section 7.01 shall be paid to Seller in cash at the time of
Closing. Any net credit due to Purchaser as a result of the adjustments and
prorations under Section 7.01 shall be credited against the Purchase Price at
the time of Closing.

7.03.

Closing Statements.

(a)        Preparation. Each party shall cause its designated representatives to
enter the Hotel only at reasonable times and without unreasonably interfering
with operations, both before and after the Closing Date, for the purpose of
making such inventories, examinations, and audits of the Hotel, and of the books
and records of the Hotel, as they deem necessary to make the adjustments and
prorations required under this Article VII, or under any other provisions of
this Agreement. Based upon such inventories, examinations, and audits, at the
Closing, the representatives of the parties shall jointly prepare and deliver to
each party a preliminary closing statement ( the “Preliminary Closing
Statement”) which shall show the net amount due either to Seller or Purchaser as
a result thereof, and such net amount will be added to, or subtracted from the
payment of the Purchase Price to be paid to Seller pursuant to Section 3.01(c)
hereof. A draft of the Preliminary Closing Statement containing such prorations
and adjustments as can be calculated at that time will be distributed at least
24 hours prior to the Closing. Within thirty (30) days following the Closing
Date, Seller and Purchaser shall agree on a final closing statement (the “Final
Closing Statement”) setting forth the final determination of all items to be
included on the Closing Statement. The net amount due Seller or Purchaser, if
any, by reason of adjustments to the Preliminary Closing Statement as shown in
the Final Closing Statement, shall be paid in cash by the party obligated
therefor within ten (10) days following the date of the Final Closing Statement.

(b)        Disputes. In the event the representatives of the parties are unable
to reach agreement with respect to preparation of the Preliminary Closing
Statement then, except as hereinafter provided, the disputed amount shall be
held in a joint order Escrow, pending agreement of the parties or the
determination of the Accountants and the Closing shall occur. Purchaser shall be
required to deposit in the Escrow any additional sum of the disputed amount
which it may be required to pay. Any such dispute shall survive and be subject
to later resolution pursuant to this Section 7.03. In the event the
representatives of the parties are unable to reach agreement with respect to
either the Preliminary Closing Statement or the Final Closing Statement, the
parties shall submit their dispute to a firm of independent certified public
accountants of recognized standing in the hotel industry, which if the parties
cannot agree shall be the Accountants, and the determination of such firm shall
be conclusive and binding on both parties hereto.

(c)        Period for Recalculation. Notwithstanding the foregoing, if at any
time within six (6) months following the Closing Date, either party discovers
any items which should

 

- 20 -

 


--------------------------------------------------------------------------------



 

have been included in the Final Closing Statement but were omitted therefrom,
then such items shall be adjusted in the same manner as if their existence had
been known at the time of the preparation of the Final Closing Statement. The
foregoing limitations shall not apply to any items which, by their nature,
cannot be finally determined within the periods specified.

7.04.     Sales Taxes; Bulk Sales. All sales, use and occupancy taxes, if any,
due or to become due in connection with revenues from the Hotel through the
Cut-off Time, excluding the Accounts Receivable, shall be paid by Seller, and
all sales, use and occupancy taxes due or to become due in connection with
revenues arising from and after the Closing Date (and with respect to the
Accounts Receivable) shall be paid by Purchaser. Seller and Purchaser shall each
indemnify the other from and against any liability for unpaid sales, use or
occupancy tax resulting from the indemnifying party’s failure to make the
payments required under this Section 7.04, which indemnity shall survive the
Closing hereunder. Seller and Purchaser agree that they will not be complying
with the pre-Closing provisions of any “bulk sales” statutes or regulations.

7.05.

Employees.

(a)        Seller shall terminate or arrange for the termination (or relocation)
of all Employees as of the Closing Date. On or immediately after the Closing
Date, Seller shall pay or cause to be paid to all Employees all unpaid wages or
salaries accrued through the Cut-off Time, including any earned (but unused)
vacation and sick days accrued through the Cut-off Time, and Seller shall pay
any employment taxes due thereon and any retirement plan, medical or other
similar deductions therefrom through the Cut-off Time to the appropriate
collection authorities or benefit plans, as the case may be. From and after the
Closing Date, Purchaser shall be responsible for paying all wages or salaries
and other compensation and benefits for all of the Employees hired by Purchaser
or its manager.

(b)        Purchaser acknowledges that Seller is not giving any notice under the
Worker Adjustment and Retraining Notification Act, 29 U.S.C. § 2101 et seq.
and/or any similar state or local law (collectively, the “WARN Act”). Purchaser
or Purchaser’s intended manager of the Hotel (“Purchaser’s Manager”) shall make
offers of employment to such current Employees as Purchaser reasonably
determines is necessary to comply with the applicable provisions of the WARN
Act, at substantially the same salaries and wages and on substantially the same
terms and conditions as those in effect immediately prior to the Closing Date,
and shall retain all Employees accepting such offers for a period of at least
ninety (90) days following the Closing. Purchaser or Purchaser’s Manager shall
hire those Employees who have accepted its offers of employment effective as of
12:01 A.M. (Central Time) on the Closing Date (those Employees who become
employed by Purchaser or Purchaser’s Manager shall be referred to as “Continuing
Employees”), it being understood that if for any reason the Closing does not
occur, such hiring shall be deemed void ab initio. If the failure to hire less
than all of the Employees or the hiring of Employees on different terms results
in a violation of, or causes the applicability of, the WARN Act, Purchaser shall
be responsible for all claims, damages and penalties under the WARN Act and
shall indemnify Seller, Manager and their respective Affiliates, from and
against any liability or expense relating to the WARN Act, unless such liability
is the direct result of the inaccuracy or incompleteness of any information
given to Purchaser by Seller.

 

 

- 21 -

 


--------------------------------------------------------------------------------



 

(c)        Purchaser shall indemnify Seller, Manager and their respective
Affiliates and hold each of them harmless from and against any losses which may
be incurred or suffered by any of them (i) under the WARN Act; (ii) in
connection with any claim made by any Continuing Employees by reason of
Purchaser’s or Purchaser’s Manager’s failure to continue to employ such
Continuing Employees on or after the Closing Date at substantially the same
salary or wages (excluding bonus, commission and sales incentive programs)
and/or on substantially the same terms and conditions as in effect immediately
prior to the Closing Date (including any claims made by reason of such
Continuing Employee’s not receiving benefits under any benefit plan or receiving
any particular benefit or level of benefit); or (iii) by reason of Purchaser’s
failure to comply with the provisions of this Section 7.05, it being understood
that Purchaser shall not be liable to Seller for any of the foregoing reasons if
such liability is the result of incomplete or inaccurate information given to
Purchaser by Seller. Seller shall indemnify Purchaser and Purchaser’s Manager
and their respective Affiliates and hold each of them harmless from and against
any losses which may be incurred or suffered by any of them in connection with
any liability arising out of Seller’s or Seller’s Manager’s employment policies,
practices or procedures prior to the Closing Date. The provisions of this
Section 7.05 shall survive the Closing for a period of one (1) year; provided,
however, that neither party shall have any liability or obligation with respect
to this Section 7.05 unless on or prior to the date that is one (1) year
following the Closing Date, the party seeking to assert liability under this
Section 7.05 shall have notified the other party in writing setting forth
specifically the nature of such liability.

ARTICLE VIII

 

CONDITIONS TO SELLER’S OBLIGATIONS

8.01.     Conditions. Seller’s obligation to close the transaction contemplated
by this Agreement shall be subject to the occurrence of each of the following
conditions, any one or more of which may be waived in whole or in part by Seller
in writing (and shall be deemed waived if the transaction closes):

(a)        Purchaser’s Compliance with Obligations. Purchaser shall have
complied with all material Obligations required by this Agreement to be complied
with by Purchaser.

(b)        Truth of Purchaser’s Representations and Warranties. The
representations and warranties of Purchaser contained in this Agreement are true
in all material respects when made, and continue to be true in all material
respects on the Closing Date, and Seller shall have received a certificate to
that effect signed by Purchaser.

(c)        Franchisor Consent and Franchisor Release. Purchaser shall have
obtained the Franchisor Consent and the Franchisor Release.

 

 

- 22 -

 


--------------------------------------------------------------------------------



 

ARTICLE IX

 

CONDITIONS TO PURCHASER’S OBLIGATIONS

9.01.     Conditions. Purchaser’s obligation to close the transaction
contemplated by this Agreement shall be subject to the occurrence of each of the
following conditions, any one or more of which may be waived in whole or in part
by Purchaser in writing (and shall be deemed waived if the transaction closes):

(a)        Seller’s Compliance with Obligations. Seller shall have complied with
all material Obligations required by this Agreement to be complied with by
Seller.

(b)        Truth of Seller’s Representations and Warranties. The representations
and warranties of Seller contained in this Agreement are true in all material
respects when made, and continue to be true in all material respects on the
Closing Date, and Purchaser shall have received a certificate to that effect
signed by Seller. Seller may substitute updated Exhibits ”F”, “G”, and “I” at
the Closing; and the state of facts shown on such updated Exhibit or list shall
be deemed acceptable to Purchaser and shall not constitute a breach of any
Seller representation, provided that such change in the Exhibit or list (i) did
not result from a breach of any of Seller’s obligations hereunder, including but
not limited to Seller’s obligations under Section 10.01(b) below, (ii) were
incurred in the ordinary course of business and (iii) reflect only arms-length
bona fide transactions. Notwithstanding the foregoing, it is understood and
agreed that the existence of a violation or threatened violation of a Legal
Requirement on the Closing Date which was not known to Seller as of the date of
this Agreement shall not be deemed to be a breach of Seller’s representation
under Section 5.01(f) above and Purchaser shall be obligated to close hereunder
notwithstanding the existence of such violation or threatened violation without
any adjustment or credit to the Purchase Price as a result thereof; provided
that such violation did not result from the affirmative acts of Seller or the
Manager since the date of this Agreement.

(c)        Title Policy. The Title Company shall be irrevocably committed to
issue to Purchaser the Title Policy.

(d)        Franchisor Consent. Purchaser shall have obtained the Franchisor
Consent.

(e)        Permits. No material Permit required for the occupancy or operation
of the Property as currently operated shall have expired or been revoked, and
either Purchaser shall have obtained a new liquor license for the Hotel (or
approval for the transfer of the existing Liquor License) or Purchaser and
Licensee shall have agreed upon the form of the Interim Beverage Agreements to
be executed at the Closing.

(f)         Bellsouth Wireless Cable Agreement. Prior to the Closing Date,
Seller shall furnish to Purchaser a copy of the agreement referred to in the
Memorandum set forth as item 11 on Exhibit “D”. Purchaser, acting in good faith,
will advise Seller within five (5) business days after Purchaser receives the
agreement whether the agreement is acceptable to Purchaser. If the agreement is
not acceptable to Purchaser, Purchaser may terminate this Agreement by written
notice to Seller, whereupon the Earnest Money shall be returned to

 

- 23 -

 


--------------------------------------------------------------------------------



 

Purchaser and this Agreement shall terminate. Notwithstanding the foregoing,
Seller shall have the option to cause the Memorandum to be removed from the
Title Policy, either by way of a termination of such agreement or by an
affidavit to the Title Company, in which case, Purchaser will not acquire the
Property subject to (and shall not be required to assume) the agreement
referenced in the Memorandum set forth as item 11 on Exhibit “D”.

ARTICLE X

 

PRE-CLOSING MATTERS

10.01.   Actions and Operations Pending Closing. Seller agrees that at all times
prior to the Closing Date, subject to the terms of the Existing Management
Agreement and to conditions beyond Seller’s reasonable control:

(a)        The Hotel will continue to be operated and maintained substantially
in accordance with Present Standards.

(b)        Seller will not enter into any new Space Lease, or consent to any
cancellation, modification or renewal of any Space Lease, without, in each
instance, the prior written consent of Purchaser. Seller will not enter into any
new Hotel Contract (as opposed to the renewal of an existing Hotel Contract)
which is not terminable on not more than 30 days prior notice without penalty,
without, in each instance, the prior written consent of Purchaser.

(c)        Seller shall have the right, without notice to or consent of
Purchaser, to make Bookings in the ordinary course of business, at no less than
the Hotel’s standard rates, including customary discounted rates.

(d)        Seller shall use commercially reasonable efforts to preserve in force
all existing Permits and to cause all those expiring on or before the Closing
Date to be renewed prior to the Closing Date. If any such Permit shall be
suspended or revoked, Seller shall promptly notify Purchaser and shall take all
commercially reasonable measures necessary to cause the reinstatement of such
Permit.

(e)        Seller will maintain in effect until the Closing all policies of
casualty and liability insurance, or similar policies of insurance, with the
same limits of coverage which it now carries with respect to the Hotel.

(f)         Seller will not enter into or consent to any union contracts or
collective bargaining agreements without the prior written consent of Purchaser,
not to be unreasonably withheld, conditioned or delayed.

(g)        Seller will not remove any Fixtures and Tangible Personal Property
from the Property (other than in the ordinary course of business in which case
adequate replacements shall have been made).

(h)        Seller will not (i) create or voluntarily allow any lien or similar
encumbrance to be placed against the Property, or (ii) grant or enter into any
easement,

 

- 24 -

 


--------------------------------------------------------------------------------



 

restrictive covenant or similar agreement affecting title to the Real Property
without Purchaser’s prior written consent in its sole but good faith discretion.

10.02.   Termination of Certain Existing Agreements. Seller shall cause to be
terminated or released effective as of the Closing Date, (i) the Existing
Management Agreement and (ii) any existing leases with any Affiliates of Seller,
such that no such agreement or leases shall be binding on Purchaser or encumber
the Property after the Closing. Notwithstanding the foregoing, it is understood
that Purchaser shall pay at the Closing (or reimburse Seller for the payment of)
all termination fees required to terminate the Existing Management Agreement.

10.03.   Transition of Management, Communications with Employees. Seller shall
cooperate with Purchaser to arrange communications between Purchaser’s senior
employees and the senior employees of Hilton to effect a smooth transition in
the management of the Hotel. Subject to the terms of the Existing Management
Agreement and to matters beyond Seller’s reasonable control, Seller shall permit
up to ten (10) persons comprising Purchaser’s transition management team to
witness and review the management and operation of the Hotel for a period of
fifteen (15) days prior to the Closing Date. Personnel from Purchaser’s
transition management team shall have reasonable access during normal business
hours to (i) the executive committee and senior managers of the Hotel, and (ii)
all books and records to be transferred to Purchaser, and shall have the right
(at Purchaser’s expense) to establish duplicate books in order to effect a
smooth transition in the ownership and management of the Hotel; provided,
however, that Purchaser and its transition management team (a) shall not
unreasonably interfere with the normal management and operation of the Hotel,
(b) shall hold all information acquired from such books and records confidential
in accordance with Section 10.06 below, (c) shall repair any damage to the
physical condition of the Hotel caused by Purchaser, its agents or their
respective employees, and (d) shall not be deemed to have assumed management
responsibilities prior to Closing by virtue of their presence at the Hotel.
Purchaser shall indemnify Seller from and against any and all loss, damage,
liability, cost or expense resulting from the violation or breach of any of the
covenants set forth in clauses (ii)(a) through (ii)(d) of the preceding
sentence, which indemnity shall survive the Closing or the termination of this
Agreement; provided that any claim for indemnity under the provisions of this
Section 10.03 be brought within six (6) months after either the Closing or the
termination of this Agreement, as the case may be. All expenses of Purchaser’s
transition management team, including the cost of rooms, food and beverage and
other services, shall be paid by Purchaser. Except as expressly provided above,
Purchaser shall not, through its officers, employees, managers, contractors,
consultants, agents, representatives or any other person (including, without
limitation, any person that conducted inspections by or on behalf of Purchaser),
directly or indirectly, communicate with any Employees or any person
representing any Employees involving any matter with respect to the Property,
the Employees or this Agreement, without Seller’s prior consent, which consent
may be withheld in Seller’s sole discretion, unless such communication is
arranged by Seller. Seller shall reasonably cooperate, and shall use reasonable
efforts to cause Manager to cooperate, with Purchaser in order (A) to arrange
communications, pursuant to a schedule to be reasonably agreed upon by the
parties, between Purchaser and the Employees and (B) to otherwise assist
Purchaser with the carrying out of a jobs fair at the Hotel, in each case, in
order to allow Purchaser to interview the Employees for possible continued
employment. Purchaser shall apprise Seller from time to time as to its plans for
communicating with such Employees, and to complete such communications in
advance of the Closing.

 

 

- 25 -

 


--------------------------------------------------------------------------------



 

10.04.   Liquor License. The existing Liquor License for the Property is held in
the name of an Affiliate of Seller, DTRS Lake Buena Vista, LLC ( the
“Licensee”). Prior to the Closing Date, Purchaser shall make such applications
to the appropriate governmental authorities to have the existing Liquor License
at the Property transferred to Purchaser or to an entity designated by
Purchaser, or to have a new liquor license issued in the name of Purchaser or an
entity designated by Purchaser, whichever shall be in compliance with local law,
and Seller shall cooperate with Purchaser in this regard, at Purchaser’s sole
cost and expense. Purchaser shall use all reasonable efforts at Purchaser’s sole
expense to obtain the approval of the applicable state and local authorities for
such transfer or issuance. In the event that such transfer or issuance has not
been approved prior to the Closing Date, Seller agrees to cause Licensee to
execute, such documents (the “Interim Beverage Agreements”) as are legal and
customary in the jurisdiction to permit the continued sale of alcoholic
beverages for up to ninety (90) days after the Closing pending such approval. In
such event, Purchaser agrees to maintain liquor liability insurance in amounts
no less than those previously maintained by Seller naming the Seller, Licensee
and Manager as additional insureds, and further agrees to indemnify, defend and
hold Seller, Licensee and Manager harmless from and against any liability, cost
or expense arising out of Seller’s or Licensee’s cooperation with Purchaser
during this interim period. If Seller has any reasonable concerns as to the
legality of any document it or Licensee have been requested to execute regarding
this interim arrangement, Seller may condition its approval upon receipt of an
acceptable opinion from local counsel as to such legality. The provisions of
this Section 10.04 shall survive the Closing.

10.05.   Assignment of Hotel Contracts. Seller will use commercially reasonable
efforts to obtain the consent of the vendor under any Hotel Contract set forth
on Exhibit “F” whose consent is required for the assignment of such Hotel
Contract to Purchaser, but the delivery of such consent at or prior to the
Closing shall not be a condition to Closing and shall not relieve Purchaser of
the obligation to assume any such Hotel Contracts set forth on Exhibit “F” at
the Closing.

10.06.   Confidentiality. Prior to Closing, Purchaser agrees and covenants with
Seller not to disclose to any third party (other than lenders, accountants,
attorneys, and other professionals and consultants retained in connection with
the transaction contemplated in this Agreement) without Seller’s prior written
consent, unless Purchaser is obligated by law to make such disclosure, any of
the reports or any other documentation or information obtained by Purchaser
which relates to the Property or Seller in any way, all of which shall be used
by Purchaser and its agents solely in connection with the transaction
contemplated by this Agreement. If this Agreement is terminated, Purchaser
agrees that all such information will continue to be held in strict confidence
and, to the extent possible, be returned or delivered to Seller.

10.07.   Indemnification; Insurance. Purchaser agrees to indemnify, protect,
defend, and hold Seller and its partners, trustees, beneficiaries, shareholders,
members, managers, advisors, and other agents, and their respective partners,
members, trustees, beneficiaries, employees, officers, directors, and
shareholders (collectively, the “Indemnified Parties”) harmless from and against
any and all liabilities, demands, actions, causes of action, suits, claims,
losses, damages, costs, and expenses (including, without limitation, reasonable
attorneys’ fees, court costs, and litigation expenses) suffered or incurred by
any of the Indemnified Parties as a result of or in connection with any
pre-closing activities of Purchaser (including activities of

 

- 26 -

 


--------------------------------------------------------------------------------



 

any of Purchaser’s employees, consultants, contractors, or other agents)
relating to Purchaser’s investigation and diligence of the Property, including,
without limitation, mechanics’ liens, damage to the Property, or injury to
persons or property resulting from such activities in connection therewith. If
the Property is disturbed or altered in any way as a result of such activities,
and the transfer of the Property to Purchaser does not occur for any reason,
Purchaser shall promptly restore the Property to its condition existing prior to
the commencement of such activities which disturb or alter the Property.
Furthermore, Purchaser acknowledges that it has obtained commercial general
liability insurance with limits of not less than Two Million and 00/100 Dollars
($2,000,000.00) for personal injury, including bodily injury and death, and
property damage, naming Seller as an additional insured party, and containing a
waiver of subrogation.

10.08.   Title and Survey. Purchaser has obtained (a) a commitment for an ALTA
owner’s policy of title insurance along with a copy of each instrument listed as
an exception thereon (the “Title Commitment”) on the Real Property issued by
Stewart Title Guaranty Company, (b) that certain survey dated April 5, 2004
issued by Southeastern Surveying & Mapping Corp. as Drawing Number 16568008 (the
“Survey”), and (c) the UCC Search and such other searches as Purchaser deems
appropriate (the “Searches”). Purchaser has accepted all of the exceptions set
forth on Exhibit ”D” and those contained in the Title Commitment, the form and
substance of the Survey and all matters shown thereon, and all matters disclosed
pursuant to the Searches; all such exceptions and matters and any exceptions or
matters caused by or through Purchaser shall be included in the term “Permitted
Exceptions” as used in this Agreement. Notwithstanding the foregoing, Seller
shall be obligated to cause the Existing Mortgage to be released from the
Property at Closing and to remove any exceptions to title (which shall not be
deemed to include violations of Legal Requirements or notices of such
violations) which arose since the date of the Commitment but prior to Closing
(i) which were voluntarily created by Seller or (ii) which are liens (in
addition to the Existing Mortgage) which can be removed by the payment of a
liquidated sum of money, not to exceed $1,000,000 in the aggregate. Purchaser
may elect to order an update of the Survey and the Permitted Exceptions shall be
deemed to include any state of facts shown on such updated Survey which were not
shown on the Survey, provided such new state of facts does not render title
unmarketable or materially interfere with the operation of the Property as it is
currently being operated.

10.09.   Consent of Franchisor. Purchaser shall be responsible for obtaining, at
Purchaser’s sole cost and expense, (i) the consent of Franchisor to the
assignment and assumption of the Existing Franchise Agreement to and by
Purchaser or, in lieu thereof, at Franchisor’s option, the execution of a new
franchise agreement between Franchisor and Purchaser in Franchisor’s then
current form (the “Franchisor Consent”) and (ii) the release by Franchisor of
Seller and its Affiliates from any liabilities or obligations arising under the
Existing Franchise Agreement from and after the Closing Date (the “Franchisor
Release”). Purchaser shall comply with all reasonable requirements of Franchisor
in this regard, including but not limited to the prompt submission of any
requested information concerning Purchaser and Purchaser’s Manager. If the
Franchisor Consent and/or the Franchisor Release have not been obtained by
Purchaser by the Closing Date, as the same may be extended for up to two weeks
by Purchaser, as provided in the definition of “Closing Date,” either party may
terminate this Agreement by giving written notice of termination to the other on
the Closing Date. Upon receipt of such termination notice, (i) this Agreement
shall be terminated, and the parties shall

 

- 27 -

 


--------------------------------------------------------------------------------



 

have no further obligations or recourse against each other (except for any
provisions of this Agreement which are expressly stated to survive the
termination of this Agreement, including, without limitation, the
indemnification set forth in Section 10.07), and (ii) Seller shall direct the
Title Company by written notice, with a copy to Purchaser, to return to
Purchaser the Earnest Money, less the amount of any known damages payable to
Seller pursuant to the indemnification set forth in Section 10.07 or as a result
of any other defaults under this Agreement by Purchaser.

10.10.   Estoppels. Seller will use commercially reasonable efforts to obtain an
estoppel certificate in the form attached hereto as Exhibit “O” from Hilton
Resorts Corporation with respect to the Hilton License Agreement; provided that
the parties acknowledge that the delivery of such estoppel is not a condition to
Closing. Seller will use commercially reasonable efforts to obtain an estoppel
certificate from Sun Lovers of Central Florida, Inc. pertaining to the Space
Lease set forth on Exhibit “G”, which estoppel shall be in a form acceptable to
Sun Lovers of Central Florida, Inc.; provided that the parties acknowledge that
the delivery of such estoppel is not a condition to Closing.

10.11.   American Telecasting Service Agreement. Seller will use commercially
reasonable efforts to obtain a termination in recordable form from American
Telecasting of Central Florida, Inc. of that certain Service Agreement more
particularly described as item 10 on Exhibit “D”; provided that the parties
acknowledge that the delivery of such termination is not a condition to Closing.
If Seller is unable to obtain such termination, Seller shall provide an
affidavit to the Title Company stating that the Service Agreement has been
terminated and is no longer in effect, that Seller has no written agreement with
American Telecasting of Central Florida, Inc., and that American Telecasting of
Central Florida, Inc. is not currently providing services to the Property.

10.12.   Parking. Seller, at Seller’s expense, shall restripe the parking lot on
the Property to include 264 automobile parking spaces in a manner reasonably
acceptable to Purchaser.

10.13.   Letter of Authorization Regarding Franchise Agreement. Purchaser shall
supply Seller the form of letter of authorization regarding the transfer of the
Existing Franchise Agreement to Purchaser. Seller shall have three (3) business
days to review, approve and execute such authorization letter. Seller shall not
unreasonably withhold its approval of the form of such authorization letter.

ARTICLE XI

 

CASUALTIES AND TAKINGS

11.01.

Casualties.

(a)         If any damage to the Property shall occur prior to the Closing Date
by reason of fire, windstorm, earthquake, hail, explosion or other casualty, and
if the cost of repairing such damage will equal or exceed Three Million and
no/100 Dollars ($3,000,000.00), Purchaser may elect to (i) terminate this
Agreement by giving written notice to Seller in which event neither party shall
have any further Obligations or liability whatsoever to the other hereunder
(except that Purchaser shall be returned the Earnest Money) or (ii) receive an

 

- 28 -

 


--------------------------------------------------------------------------------



 

assignment of all of Seller’s rights to any insurance proceeds (excluding
business interruption proceeds, except such part of the insurance proceeds
covering revenues lost to the Hotel post-Closing) relating to such damage, plus
an adjustment for Seller’s deductible and any self-insurance or co-insurance
amounts, and acquire the Property without any adjustment in the Purchase Price
in connection therewith.

(b)        If the cost of repairing such damage will not exceed Three Million
and no/100 Dollars ($3,000,000.00), the transactions contemplated hereby shall
close without any adjustment in the Purchase Price in connection therewith and
Purchaser shall receive an assignment of all of Seller’s rights to any insurance
proceeds (excluding business interruption proceeds, except such part of the
insurance proceeds covering revenues lost to the Hotel post-Closing), plus an
adjustment for Seller’s deductible and any self-insurance or co-insurance
amounts.

11.02.   Takings. If, prior to the Closing Date, all or any portion of the Real
Property is taken by eminent domain or by an act of governmental authority,
Seller shall promptly give Purchaser written notice thereof, and the following
shall apply:

(a)        If a material part of a Real Property is taken, Purchaser may, within
ten (10) days after the giving of Seller’s notice, by written notice to Seller,
elect to terminate this Agreement. In the event that Purchaser shall so elect,
the Earnest Money shall be returned to Purchaser whereupon this Agreement shall
terminate and neither party hereto shall have any further rights or obligations
hereunder.

(b)        If a material part of the Real Property is taken but Purchaser does
not elect to terminate this Agreement pursuant to paragraph (a) above, or if an
immaterial part of the Real Property is taken by an act of governmental
authority, Purchaser shall not have any right to terminate this Agreement, and
the parties shall nonetheless proceed to the Closing in accordance with this
Agreement, without any abatement of the Purchase Price or any liability or
obligation on the part of Seller by reason of such taking, provided, however,
that Seller shall, at the Closing, (i) assign and turn over, and Purchaser shall
be entitled to receive and keep, the net proceeds of any award or other proceeds
of such taking which may have been collected by Seller as a result of such
taking, less any portion thereof applied to the cost of repairs made by Seller
prior to the Closing, or (ii) if no award or other proceeds shall have been
collected, deliver to Purchaser an assignment of Seller’s right to any such
award or other proceeds which may be payable to Seller as a result of such
taking, less an amount equal to the cost of any repairs made by Seller prior to
the Closing, which amount shall be paid to Seller by Purchaser at the Closing.
If the net proceeds are paid to the holder of any mortgage or deed of trust on
the Real Estate and such holder refuses to release sufficient sums therefrom for
the purpose of making repairs and restorations required by reason of such
condemnation, then, at the Closing, Seller (at Seller’s sole option) shall
either pay to Purchaser the amount required to make such repairs and
restorations or credit such amount against the Purchase Price.

(c)         For the purposes hereof, a “material part” shall be deemed to mean
any taking (i) which causes a reduction in the size of any of the buildings
comprising the Real Property or materially interferes with the present use and
operation of any of the buildings comprising the Real Property, (ii) which
results in the elimination of the sole or any required

 

- 29 -

 


--------------------------------------------------------------------------------



 

means of legal ingress and/or egress from the Real Property to public roads,
with no comparable, convenient, legal substitute ingress and/or egress being
available, or (iii) which results in the elimination of any parking on the Land
unless Purchaser concludes in its sole but good faith discretion that such
parking is not required for the continued operation of the Hotel.

ARTICLE XII

 

NOTICES

12.01.   Notices. Except as otherwise provided in this Agreement, all notices,
demands, requests, consents, approvals, and other communications (each a
“Notice”, collectively “Notices”) required or permitted to be given under this
Agreement, or which are to be given with respect to this Agreement, shall be in
writing and shall be personally delivered or sent by registered or certified
mail, postage prepaid, return receipt requested, or by overnight express
courier, postage prepaid, or by e-mail or fax (provided a copy is also sent by
overnight express courier the same day), addressed to the party to be so
notified as follows:

If intended for Seller, to:

c/o Strategic Hotel Capital, Inc.

77 West Wacker Drive

Suite 4600

Chicago, Illinois 60601

Attention: Paula Maggio, Esq.

E-mail: pmaggio@shci.com

Fax: (312) 658-5799

Copies to:

Paul, Hastings, Janofsky & Walker LLP

75 East 55th Street

New York, New York 10022

Attention: Douglas A. Raelson

E-mail: douglasraelson@paulhastings.com

Fax: (212) 230-7644

If intended for Purchaser, to:

c/o HEI Hospitality Fund Acquisition LLC

Third Floor, 101 Merritt 7 Corporate Park

Norwalk, CT 06851

Attention: Roger Clark, Senior Vice President

E-mail: rclark@heihospitality.com

Fax: (203) 849-5918

 

 

- 30 -

 


--------------------------------------------------------------------------------



 

Copies to:

HEI Hospitality Fund Acquisition LLC

Third Floor, 101 Merritt 7 Corporate Park

Norwalk, CT 06851

Attention: Anthony R. Rutledge, General Counsel

E-mail: arutledge@heihospitality.com

Fax: (203) 849-5918

 

Goodwin Procter LLP

599 Lexington Avenue

New York, NY 10021

Attention: Robert S. Insolia

E-mail: rinsolia@goodwinproctor.com

Fax: (212) 355-3333

Notice mailed by registered or certified mail shall be deemed received by the
addressee three (3) days after mailing thereof. Notice personally delivered
shall be deemed received when delivered. Notice mailed by overnight express
courier shall be deemed received by the addressee on the next business day after
mailing thereof. Notice given by e-mail or fax shall be deemed received on the
day sent, provided a copy by overnight courier is received on the next business
day. Either party may at any time change the address for notice to such party by
mailing a Notice as aforesaid. Notice may be given by counsel to either party on
behalf of such party.

ARTICLE XIII

 

ADDITIONAL COVENANTS

13.01.

Additional Covenants. In addition, the parties agree as follows:

(a)        Brokerage. Seller shall be solely responsible for the payment of the
commission to Sonnenblick-Goldman Company. Seller and Purchaser each warrant and
represent to the other that (other than Sonnenblick-Goldman Company) neither has
had any dealings with any broker, agent, or finder relating to the sale of the
Property or the transactions contemplated hereby, and each agrees to indemnify
and hold the other and its Indemnitees harmless against and from any and all
Liabilities incurred by the other party arising out of or resulting from any
claim for brokerage commissions, compensation or fees by any broker, agent, or
finder in connection the sale of the Property or the transactions contemplated
hereby resulting from the acts of the indemnifying party. The provisions of this
Section 13.01(a) shall survive Closing or any termination of this Agreement.

(b)        Tax Appeal Proceedings. Seller shall be entitled to receive and
retain the proceeds from any tax appeals or protests for tax fiscal years prior
to the tax fiscal year in which the Closing Date occurs. In the event an
application to reduce real estate taxes is filed for the period during which
Seller was the owner of the Real Property, Seller shall be entitled to a
reproration of real estate taxes upon receipt of and based upon the reduction,
net of expenses incurred to prosecute such application.

 

 

- 31 -

 


--------------------------------------------------------------------------------



 

(c)        Books and Records. The transaction contemplated hereby includes all
the books and records of Seller pertaining to the business of the Hotel,
including any software and other programs, to the extent owned by Seller, but
not Seller’s income tax records (collectively, the “Books and Records”).
Purchaser covenants and agrees that the Books and Records will remain in the
Hotel for examination and audit by Seller and its agents after the Closing as
provided in this paragraph (c). Books and records not pertaining to the business
of the Hotel may be removed by Seller within a reasonable time after the Closing
Date. Purchaser agrees to preserve all books and records, files and
correspondence, for at least five (5) years after the Closing Date, and not to
destroy or dispose of the same, for at least five (5) years after the Closing
Date. Purchaser agrees to provide access to Seller and its representatives, to
such books, records, files and correspondence at all reasonable times.

(d)        Construction. This Agreement shall not be construed more strictly
against one party than against the other, merely by virtue of the fact that it
may have been prepared primarily by counsel for one of the parties, it being
recognized that both Purchaser and Seller have contributed substantially and
materially to the preparation of this Agreement.

(e)        Publicity. All press releases and all other publicity concerning the
economic terms of the transactions contemplated by this Agreement shall be
jointly planned and coordinated by and between Purchaser and Seller. Neither
party shall act unilaterally in this regard without the prior written approval
of the other; however, this approval shall not be unreasonably withheld or
delayed.

(f)         Assignment. Neither all nor any portion of Purchaser’s interest
under this Agreement may be sold, assigned, encumbered, conveyed, or otherwise
transferred, whether directly or indirectly, voluntarily or involuntarily, or by
operation of law or otherwise including, without limitation, by a transfer of
all or substantially all of the interest in Purchaser (collectively, a
“Transfer”), without the prior written consent of Seller, which consent may be
granted or denied in Seller’s sole and absolute discretion. Any attempted
Transfer without Seller’s consent shall be null and void. Any request by
Purchaser for Seller’s consent to a Transfer shall set forth in writing the
details of the proposed Transfer, including, without limitation, the name,
ownership, and financial condition of the prospective transferee and the
financial details of the proposed Transfer. In addition, Purchaser shall provide
Seller with copies of all Transfer documentation, certified by Purchaser to be
true, correct, and complete, and with all other information which Seller may
reasonably request. Notwithstanding the foregoing, Purchaser may, on not less
than ten (10) business days’ prior notice to Seller, assign this Agreement to an
Affiliate of Purchaser. No transfer, whether with or without Seller’s consent:
(i) shall operate to release Purchaser or alter Purchaser’s primary liability to
perform the obligations of Purchaser under this Agreement or (ii) shall cause
Seller to incur any cost or other economic detriment in connection with such
Transfer. Purchaser shall pay any and all additional costs and expenses
(including, without limitation, reasonable attorneys’ fees, charges, and
disbursements) incurred by Seller that would not otherwise have been incurred by
Seller had Purchaser not caused a Transfer.

(g)        General. This Agreement may be executed in any number of
counterparts, each of which shall constitute an original but all of which, taken
together, shall constitute but one and the same instrument. This Agreement
(including all exhibits) contains the

 

- 32 -

 


--------------------------------------------------------------------------------



 

entire agreement between the parties with respect to the subject matter hereof,
supersedes all prior letters of intent, understandings, or other agreement,
whether written or oral, if any, with respect thereto and may not be amended,
supplemented, or terminated, nor shall any Obligation hereunder or condition
hereof be deemed waived, except by a written instrument to such effect signed by
the party to be charged. This Agreement shall be governed by and construed in
accordance with the laws of the State of New York. The warranties,
representations, agreements, and undertakings contained herein shall not be
deemed to have been made for the benefit of any person or entity, other than the
parties hereto and their permitted successors and assigns. This Agreement shall
be binding upon and inure to the benefit of the parties hereto and their
respective permitted successors and assigns. If any term or provision of this
Agreement or the application thereof to any person or circumstances shall, to
any extent, be invalid or unenforceable, the remainder of this Agreement, or the
application of such term or provision to persons or circumstances other than
those as to which it is held invalid or unenforceable, shall not be affected
thereby, and each term and provision of this Agreement shall be valid and be
enforced to the fullest extent permitted by law.

(h)        Time Periods. If the final day of any time period or limitation set
out in any provision of this Agreement falls on a Saturday, Sunday or legal
holiday under the laws of the State of New York or of the Federal government,
then and in such event the time of such period shall be extended to the next day
which is not a Saturday, Sunday or legal holiday. As used herein, the term
“business days” shall mean any day which is not a Saturday, Sunday or legal
holiday in the State of New York.

(i)         Safes. On the Closing Date Seller shall cause the delivery to
Purchaser of all of Seller’s keys or codes to all safes and safe deposit boxes
(collectively, the “safes”) at the Property. On or prior to the Closing Date,
Seller shall give written notices to those persons who have deposited items in
any central safes (excluding in-room safes), advising them of the sale of the
Hotel to Purchaser and requesting the removal or verification of their contents
in the safes on the Closing Date. All such removals or verifications on the
Closing Date shall be under the supervision of Seller’s and Purchaser’s
respective representatives. All contents which are to remain in the safes shall
be recorded. Items belonging to guests who have not responded to such written
notice by so removing or verifying their safe contents by the end of the day
shall be recorded in the presence of the respective representatives. Any such
contents so verified or recorded and thereafter remaining in the hands of
Purchaser shall be the responsibility of Purchaser and Purchaser hereby agrees
to indemnify, defend and hold Seller harmless from any liability therefor.
Seller hereby agrees to indemnify and hold Purchaser harmless from any liability
arising from claims by guests for any loss of contents in the safes not verified
or recorded on the Closing Date.

(j)         Baggage. On the Closing Date representatives of Purchaser and Seller
shall take an inventory of all baggage, valises and trunks checked or left in
the care of Seller at the Property. From and after the Closing Date, Purchaser
shall be responsible for all baggage listed in said inventory and Purchaser
hereby indemnifies and agrees to hold Seller harmless from any liability
therefor. Seller shall remain liable for any negligence or malfeasance with
respect to such baggage which occurred prior to the Closing Date as well as for
claimed omissions from said inventory, and hereby indemnifies and agrees to hold
Purchaser harmless from any liability therefor.

 

 

- 33 -

 


--------------------------------------------------------------------------------



 

(k)        Jurisdiction. Any action or proceeding concerning this Agreement
shall be commenced only in a state or federal court of competent jurisdiction
located in the State of New York, and the parties hereby expressly and
irrevocably submit themselves to the jurisdiction of said courts and waive any
objections they may now or hereafter have based on venue and/or forum
non-conveniens. In any legal action or proceeding, the parties hereby waive
their right to trial by a jury.

(l)         Attorneys’ Fees, Actions. Should either party employ an attorney or
attorneys to enforce any of the provisions hereof or to protect its interest in
any manner arising under this Agreement, the non-prevailing party in any such
action or proceeding (the finality of which is not legally contested) shall pay
to the prevailing party all costs, damages, fees and expenses, including
reasonable attorneys’ fees, expended or incurred in connection therewith.

(m)       Section 1031 Exchange. Seller may effect a tax-free exchange (an
“Exchange”) in accordance with Section 1031 of the Internal Revenue Code of
1986, as amended, which Exchange will involve an exchange of another property or
properties, and the Property. Purchaser agrees to accommodate Seller by
participating in the Exchange provided that (a) Purchaser shall not incur any
cost, expense or liability in connection with the Exchange, (b) Seller shall
indemnify, defend and hold Purchaser harmless from and against any and all cost,
loss, liability and expense arising out of or in connection with the Exchange,
and (c) the Exchange is carried out in accordance with all applicable laws and
all documentation to be executed by Purchaser shall be reasonably satisfactory
to Purchaser and its counsel.

ARTICLE XIV

 

DEFAULTS AND REMEDIES

14.01.   Seller’s Remedies. IF PURCHASER FAILS TO PERFORM ITS OBLIGATIONS UNDER
THIS AGREEMENT (EXCLUDING POST-CLOSING OBLIGATIONS) FOR ANY REASON EXCEPT
(A) THE FAILURE OF ANY CONDITION PRECEDENT SET FORTH IN SECTION 9.01 TO
PURCHASER’S OBLIGATIONS UNDER THIS AGREEMENT OR (B) PURCHASER’S TERMINATION OF
THIS AGREEMENT IN ACCORDANCE WITH ITS TERMS, SELLER SHALL BE ENTITLED AS ITS
SOLE REMEDY TO TERMINATE THIS AGREEMENT AND RECOVER THE EARNEST MONEY AS
LIQUIDATED DAMAGES AND NOT AS A PENALTY, IN FULL SATISFACTION OF ANY CLAIMS
AGAINST PURCHASER. SELLER AND PURCHASER AGREE THAT THE SELLER’S DAMAGES
RESULTING FROM PURCHASER’S DEFAULT ARE DIFFICULT TO DETERMINE AND THE AMOUNT OF
THE EARNEST MONEY IS A FAIR ESTIMATE OF THOSE DAMAGES. THE PAYMENT OF SUCH
AMOUNT AS LIQUIDATED DAMAGES IS NOT INTENDED AS A FORFEITURE OR PENALTY, BUT IS
INTENDED TO CONSTITUTE LIQUIDATED DAMAGES TO SELLER. WITH RESPECT TO PURCHASER’S
BREACH OF ANY OF ITS SURVIVING POST-CLOSING OBLIGATIONS, SELLER SHALL HAVE ALL
REMEDIES PROVIDED HEREUNDER AND ANY AND ALL REMEDIES AVAILABLE AT LAW OR IN
EQUITY WHICH ARE NOT INCONSISTENT WITH THE TERMS OF THIS AGREEMENT.

 

 

- 34 -

 


--------------------------------------------------------------------------------



 

14.02.   Purchaser’s Remedies. If Seller fails to perform its obligations under
this Agreement (excluding post-Closing obligations) for any reason except the
failure of any condition precedent to Seller’s obligations under this Agreement,
then Purchaser shall elect, as its sole and exclusive remedy, either: (a) to
terminate this Agreement by giving Seller written notice of such election prior
to or at Closing whereupon the Title Company shall promptly return to Purchaser
the Earnest Money; or (b) to waive the default and close without any abatement
or reduction of the Purchase Price; or (c) to enforce specific performance of
this Agreement. Notwithstanding the foregoing, in the event that Seller has
breached its obligations under Section 10.01(h) and is unable or unwilling to
remove such lien or other encumbrance created by Seller, and Purchaser elects to
terminate the Agreement, Purchaser may also seek to recover its reasonable
out-of-pocket expenses incurred in connection with its due diligence review of
the Property, the negotiation and execution of this Agreement and all ancillary
documents, and the pursuit of the Franchisor Consent and Franchisor Release;
provided that in no event will the amount recoverable by Purchaser exceed
$200,000. With respect to Seller’s breach of any of its surviving post-Closing
obligations, Purchaser shall have all remedies provided hereunder and any and
all remedies available at law or in equity which are not inconsistent with the
terms of this Agreement.

14.03.   Remedies in General. Under no circumstances shall either party be
liable to the other for any prospective or speculative profits, or special,
indirect, incidental, or consequential damages, whether based upon contract,
tort, or negligence or in any other manner arising from this Agreement or the
transactions contemplated by this agreement.

14.04.   Counterparts. This Agreement may be executed in several counterparts,
each of which when so executed and delivered shall be deemed an original and all
of which taken together shall constitute but one and the same instrument. This
Agreement may be executed via facsimile, provided original signature pages are
exchanged between the parties promptly thereafter.

[The signature page follows]

 

 

- 35 -

 


--------------------------------------------------------------------------------



 

IN WITNESS WHEREOF, the parties hereto have executed or caused this Agreement to
be executed, all as of the day and year first above written.

SELLER:

SHC LAKE BUENA VISTA II, L.L.C.,

a Delaware limited liability company

By:

/s/ Monte Huber

Name:

Monte Huber

Its:

Vice President, Controller

 

 

PURCHASER:

HEI LAKE BUENA VISTA LLC, a Delaware
limited liability company

By:

/s/ Roger Clark

Name:

Roger Clark

Its:

Vice President

 

 

 

 

 

 


--------------------------------------------------------------------------------



 

EXHIBIT A

LAND

Legal Description

 

Parcel A:

 

The West 2/3 of the East 3/4 of the North 1/2 of the Northeast 1/4 of the
Northeast 1/4 (Less right of way for Interstate 4 and Less West 1/2 of the
Northeast 1/4 of the Northeast 1/4 of the Northeast 1/4 lying East of Interstate
4) in Section 22, Township 24 South, Range 28 East, Orange County, Florida; AND

 

Parcel B:

 

That portion of the following described property lying West of the Interstate 4
Expressway right of way; thence West 1/2 of the Northwest 1/4 of the Northeast
1/4 of the Northeast 1/4 and the West 3/4 of the South 1/2 of the Northeast 1/4
of the Northeast 1/4 of Section 22, Township 24 South, Range 28 East, Orange
County, Florida.

 

BEING MORE PARTICULARLY DESCRIBED AS FOLLOWS:

 

Commencing at the Northeast corner of Section 22, Township 24 South, Range 28
East, Orange County, Florida; run South 89°47’29” West 485.33 feet along the
North line of the Northeast 1/4 of said section to a point on the Westerly right
of way line of Interstate Highway No. 4/State Road No. 400 for a Point of
Beginning; thence along said Westerly right of way line South 38°21’48” West
1371.13 feet; thence departing said right of way line and along the West line of
the West 1/2 of the Northwest 1/4 of the Northeast 1/4 of the Northeast 1/4 of
said Section 22 North 00°08’44” East 1072.01 feet to a point on the aforesaid
North line of the Northeast 1/4 of said Section 22; thence along said North line
North 89°47’29” East 848.27 feet to the Point of Beginning.

 

 

A-1

 


--------------------------------------------------------------------------------



 

EXHIBIT B

EARNEST MONEY ESCROW AGREEMENT

Escrow or Title No.

 

Project reference:

 

 

_____________, 2005  

Title Associates, Inc.

825 Third Avenue

12th Floor

New York, New York 10022

Attention: John Caruso

RE: Embassy Suites Lake Buena Vista

Gentlemen:

Reference is made to the Agreement for Sale and Purchase of Hotel dated
__________, 2005 (the “Agreement”) between SHC Lake Buena Vista II, L.L.C.
(“Seller”) and HEI Lake Buena Vista LLC (“Purchaser”). Pursuant to the terms of
the Agreement, Purchaser will be depositing with Title Associates, Inc. (“Escrow
Agent”) certain sums in the aggregate amount of $2,500,000 (together with any
interest earned thereon and any additional sums deposited with Escrow Agent
pursuant to the Agreement, the “Escrowed Funds”).

Escrow Agent shall hold the Escrowed Funds subject to the following terms and
conditions:

1. Escrow Agent is not a party to, and is not bound by, or charged with notice
of any agreement out of which this escrow may arise, other than the terms and
provisions of this escrow letter.

2. Escrow Agent shall deliver the Escrowed Funds to the party so designated on
written notice from both the Purchaser and Seller specifying the time and the
place where the Escrowed Funds are to be delivered, provided, however, that
Escrow Agent shall have received such written instructions at least one business
day prior to the date designated for delivery.

3. Escrow Agent is acting solely as a stakeholder and depository as an
accommodation to Purchaser and Seller, and is not responsible or liable for any
matter or loss arising out of Escrow Agent’s conduct hereunder, except for its
willful misfeasance or gross negligence. Escrow Agent not be responsible or
liable for the sufficiency, correctness, genuineness, or validity of the subject
matter of this escrow letter, or for the identity or authority of any person
executing any documents or instruments in connection herewith.

4. Purchaser and Seller agree to jointly and severally, indemnify, defend and
hold harmless the Escrow Agent from and against any loss, cost, claims, damage
or expense, including,

 

B-1

 


--------------------------------------------------------------------------------



 

without limitation, any and all court costs and attorney’s fees and expenses
(collectively called “Expenses”) incurred by Escrow Agent in connection with or
in any way arising out of this escrow letter, other than Expenses resulting from
Escrow Agent’s willful misconduct. The Escrow Agent may, at its own expense,
consult with legal counsel in the event of any dispute or questions as to the
construction of any provisions hereof or its duties hereunder, and it shall be
fully protected in acting in accordance with the opinion or instructions of such
counsel.

5. Escrow Agent shall be entitled to act or rely upon, and Escrow Agent shall be
protected in acting or relying upon the genuineness and validity of any written
notice, request, waiver, consent, certificate, receipt, authorization, power of
attorney or other document Escrow Agent shall receive from any party hereto.

6. In the event that (a) Escrow Agent receives contradictory instructions from
the parties hereto, or (b) there shall be any dispute between Seller and
Purchaser as to any matter arising under this escrow letter, or (c) there shall
be any uncertainty as to the meaning or applicability of the provisions hereof
or any written instructions received by Escrow Agent pursuant hereto, Escrow
Agent may, at its option, continue to hold the Escrowed Funds pending resolution
of the matter or deposit the Escrowed Funds with any appropriate court in the
State of New York at the cost and expense of Purchaser and Seller jointly and
severally, and, upon making such deposit, Escrow Agent shall thereupon be
discharged and released from any and all liability with respect to the Escrowed
Funds and the Escrowed Documents. The Escrow Agent may dispose of the Escrowed
Funds in accordance with a court order, and shall be fully protected if it acts
in accordance with any such court order.

7. Deposits made pursuant to these instructions may be invested on behalf of any
party or parties hereto, provided that any direction to the Escrow Agent for
such investment shall be in writing and contain the consent of all other parties
to this escrow together with a completed, signed W-9 Form.

Escrow Agent is not to be held responsible for the loss of principal or interest
on any investment made pursuant to the aforesaid instruction or in the
redemption thereof.

 

 

B-2

 


--------------------------------------------------------------------------------



 

8. Except as to deposits of funds for which the Escrow Agent has received
written instructions as set forth in paragraph 7 above, the Escrowed Funds may
commingle with other escrowed funds in a non-segregated, interest-bearing escrow
account.

9. Upon delivery of the Escrowed Funds in accordance with the terms hereof;
Escrow Agent shall be discharged and released from any and all liability with
respect to the Escrowed Funds.

Very truly yours,

 

Taxpayer ID No:

SHC LAKE BUENA VISTA II, L.L.C.

 

__________________

 

By: ___________________________

 

 

 

Name: __________________

 

 

 

 

Title: ___________________

 

 

Taxpayer ID No:

HEI LAKE BUENA VISTA LLC

 

__________________

 

By: ___________________________

 

 

 

Name: __________________

 

 

 

 

Title: ___________________

 

 

Accepted and Agreed to:

 

TITLE ASSOCIATES INC.

 

By:__________________________________

Name: ____________________________

Title: ______________________________

 

 

 

B-3

 


--------------------------------------------------------------------------------



                                          
                                                             

 

 

EXHIBIT C

EXCLUDED ASSETS

 

None.

 

 

C-1

 


--------------------------------------------------------------------------------



                                          
                                                             

 

 

EXHIBIT D

PERMITTED EXCEPTIONS

1.

Liens for real estate taxes, vault taxes and special assessments not yet due and
payable.

2.

Lease Agreement dated November 1, 2002 between SHC Lake Buena Vista II, LLC and
Sun Lovers of Central Florida, Inc., as renewed by Renewal Amendment.

3.

Water rent and sewer charges.

4.

Sewer and Water Line Easement in favor of Orange County recorded December 29,
1987 in Official Records Book 3945, Page 4205.

5.

Agreement by and between Reedy Creek Improvement District, and Embassy Suites,
Inc., a Delaware Corporation recorded July 5, 1990 in Official Records Book
4197, Page 4404.

6.

Easement in favor of Florida Power Corporation recorded March 11, 1991 in
Official Records Book 4268, Page 474.

7.

Easement in favor Florida Power Corporation recorded August 13, 1991 in Official
Records Book 4315, Page 2263.

8.

Distribution Easement in favor of Florida Power Corporation recorded October 26,
1994 in Official Records Book 4812, Page 3294.

9.

Status of Permit Notice recorded April 25, 1996 in Official Records Book 5047,
Page 808.

10.

Pay Television Programming Service Agreement by and between American Telecasting
of Central Florida, Inc. and Promus Hotels Florida, Inc. d/b/a Embassy Suites
Resort in Lake Buena Vista Florida, recorded October 4, 1996 in Official Records
Book 5132, Page 4877.

11.

Memorandum of Agreement by and between Bellsouth Wireless Cable, Inc. and WW
LBV, Inc. d/b/a Travelodge Hotel recorded August 18, 1998 in Official Records
Book 5551, Page 1070.

12.

Distribution Easement in favor of Florida Power Corporation as set forth in
Consent and Subordination Agreement recorded December 1, 1999 in Official
Records Book 5892, Page 1636.

13.

Distribution Easement in favor of Florida Power Corporation recorded January 7,
2000 in Official Records Book 5918, Page 3088.

14.

The following matter as depicted on survey prepared by Southeastern Surveying,
under job no. 16568008, dated April 5, 2004:

 

 

D-1

 


--------------------------------------------------------------------------------



                                          
                                                             

 

 

a. Fence along west line lies in, out and on property line.

 

 

D-2

 


--------------------------------------------------------------------------------



                                          
                                                             

 

 

EXHIBIT E

SUBMITTED FINANCIAL STATEMENTS

Financial Statements

[strimg1.jpg]


Monthly Results Summaries

[strimg2.jpg]


Accounts Payable and Receivable

[strimg3.jpg]


 

 

E-1

 


--------------------------------------------------------------------------------



                                          
                                                             

 

 

EXHIBIT F

HOTEL CONTRACTS

1.          Marketing Desk and Room Night License Agreement dated August 15,
2001 by and between SHC Lake Buena Vista II, L.L.C. and Hilton Resorts
Corporation, as amended by Addendum to Marketing Desk and Room Night License
Agreement dated January 1, 2003, as amended by Second Addendum to the Marketing
Desk and Room Night License Agreement dated January 1, 2004, and as further
amended by Third Addendum to the Marketing Desk and Room Night License Agreement
dated January 1, 2005.

2.

Ring Power Corporation Inspection Agreement dated September 29, 2004.

3.          Services Agreement (undated) between SHC Lake Buena Vista II, L.L.C.
and Fleetwood Limousine Service, Inc.

4.          Services Agreement dated April 1, 2005 between DTRS Lake Buena Vista
II LLC and Linc Service LLC.

5.          Master License Agreement dated April 21, 2004 between SHC Lake Buena
Vista II, L.L.C. and Pizza Hut, Inc., as amended by letter agreement dated
April 29, 2004.

6.          Services Agreement dated April 1, 2005 between DTRS Lake Buena Vista
II L.L.C. and R&R Pools.

7.          Services Agreement dated June 15, 2005 between SHC Lake Buena Vista
II, L.L.C. and Rentokil Inc. Pest Control Services.

8.

SAFGARD Extended Warranty Agreement dated November 19, 2002.

9.          Services Agreement dated May 1, 2005, between DTRS Lake Buena Vista
II, L.L.C. and Simplex Grinell, as amended by Agreement dated February 14, 2005.

10.        Services Agreement dated June 12, 2005 between DTRS Lake Buena Vista
II LLC and Specialty Parking.

11.        Services Agreement dated July 1, 2005 between DTRS Lake Buena Vista
II LLC and Tampa Armature Works, Inc.

12.        Telephone System Maintenance and Upgrade Agreement dated August 1,
2004 between Pinnacle Communications Corporation and Embassy Suites Lake Buena
Vista Resort d/b/a SHC Lake Buena Vista II LLC.

13.        Services Agreement dated June 1, 2004 between DTRS Lake Buena Vista
LLC and Florida Recycling Services Inc.

 

 

F-1

 


--------------------------------------------------------------------------------



                                          
                                                             

 

 

EXHIBIT G

SPACE LEASES

1.          Lease Agreement dated November 1, 2002 between SHC Lake Buena Vista
II, LLC and Sun Lovers of Central Florida, Inc., as renewed by Renewal Amendment
(extending the expiration date to October 31, 2005 and increasing the base rent
to $3,400 per month).

 

 

G-1

 


--------------------------------------------------------------------------------



                                          
                                                             

 

 

EXHIBIT H

PENDING OR THREATENED LITIGATION

None.

 

 

H-1

 


--------------------------------------------------------------------------------



                                          
                                                             

 

 

EXHIBIT I

NOTICES OF VIOLATION

1.          Those matters set forth in that certain Lodging Inspection Report
dated April 28, 2005 issued by the State of Florida Department of Business and
Professional Regulation, Division of Hotels and Restaurants.

2.          Those matters set forth in that certain Food Service Inspection
Report dated April 28, 2005 issued by the State of Florida Department of
Business and Professional Regulation, Division of Hotels and Restaurants.

 

I-1

 


--------------------------------------------------------------------------------



                                          
                                                             

 

 

EXHIBIT J

DEED

 

This instrument prepared by

and, after recording, return to:

 

 

Property Appraisers Parcel Identification

Folio Number(s): 22 24 28 000 00 017

Grantee(s): S.S. #(s):

This Special Warranty Deed, made and executed the ____ day of ____________,
2005, by SHC Lake Buena Vista II, L.L.C., a limited liability company existing
under the laws of the State of Delaware, and having its principal place of
business at 77 West Wacker Drive, Suite 4600, Chicago, Illinois, hereinafter
called the Grantor, to ___________________, a _________________ existing under
the laws of the State of _______________, having its principal place of business
at ______________________________, hereinafter called the Grantee

(Wherever used herein the terms “Grantor” and “Grantee” include all the parties
to this instrument, singular and plural, and the heirs, legal representatives,
and assigns of individuals, and the successors and assigns of corporations,
wherever the context so admits or requires)

WITNESSETH, that the Grantor, for and in consideration of the sum of ten dollars
($10.00) and other valuable consideration, receipt whereof is hereby
acknowledged, by these presents does grant, bargain, sell, alien, remise,
release, convey and confirm unto the Grantee, all that certain land, situate in
Orange County, State of Florida, to wit:

Parcel A:

The West 2/3 of the East 3/4 of the North 1/2 of the Northeast 1/4 of the
Northeast 1/4 (Less right of way for Interstate 4 and Less West 1/2 of the
Northeast 1/4 of the Northeast 1/4 of the Northeast 1/4 lying East of Interstate
4) in Section 22, Township 24 South, Range 28 East, Orange County, Florida; AND

Parcel B:

That portion of the following described property lying West of the Interstate 4
Expressway right of way; thence West 1/2 of the Northwest 1/4 of the Northeast
1/4 of the Northeast 1/4 and the West 3/4 of the South 1/2 of the Northeast 1/4
of the Northeast 1/4 of Section 22, Township 24 South, Range 28 East, Orange
County, Florida.

 

 

J-1

 


--------------------------------------------------------------------------------



                                          
                                                             

 

 

BEING MORE PARTICULARLY DESCRIBED AS FOLLOWS:

Commencing at the Northeast corner of Section 22, Township 24 South, Range 28
East, Orange County, Florida; run South 89°47’29” West 485.33 feet along the
North line of the Northeast 1/4 of said section to a point on the Westerly right
of way line of Interstate Highway No. 4/State Road No. 400 for a Point of
Beginning; thence along said Westerly right of way line South 38°21’48” West
1371.13 feet; thence departing said right of way line and along the West line of
the West 1/2 of the Northwest 1/4 of the Northeast 1/4 of the Northeast 1/4 of
said Section 22 North 00°08’44” East 1072.01 feet to a point on the aforesaid
North line of the Northeast 1/4 of said Section 22; thence along said North line
North 89°47’29” East 848.27 feet to the Point of Beginning.

SUBJECT TO those matters set forth in Exhibit “A” which is attached hereto and
made a part hereof.

Together with all the tenements, hereditaments, and appurtenances thereto
belonging to or in anywise appertaining. TO HAVE AND TO HOLD the same in fee
simple forever. The Grantor hereby covenants that the lands are free of all
encumbrances made by it, except as stated herein, that lawful seisin of and good
right to convey the lands are vested in the Grantor, and the Grantor hereby
warrants the title to the lands and will defend the same against the lawful
claims of all persons claiming by, through, or under the said Grantor.

IN WITNESS WHEREOF, the said Grantor has caused these presents to be executed in
its name, the day and year first above written.

SHC Lake Buena Vista II, L.L.C., a Delaware

limited liability company

 

By:________________________________

Its:________________________________

 

Signed, sealed, and delivered in the presence of:

___________________________________

Witness signature

___________________________________

Printed name

___________________________________

Witness signature

___________________________________

Printed name

 

 

J-2

 


--------------------------------------------------------------------------------



                                          
                                                             

 

 



STATE OF __________________

)

 

) ss.:

COUNTY OF_________________

)

 

The foregoing instrument was acknowledged before me this ______ day of
___________, 2005 by ________________________________, who is personally known
to me or who has produced ______________________________ as identification and
who did (did not) take an oath.

 

_______________________________________________

 

Notary Public

 

(Notarial Seal)

_______________________________________________

 

Printed Name

 

 

My Commission Expires:________________________

 

 

 

J-3

 


--------------------------------------------------------------------------------



                                          
                                                             

 

 

Exhibit A

Permitted Exceptions

 

 

J-4

 


--------------------------------------------------------------------------------



                                          
                                                             

 

 

EXHIBIT K

BILL OF SALE

THIS BILL OF SALE is made and given as of the _____ day of ____________, 2005
pursuant to the provisions of that Agreement for Sale and Purchase of Hotel (the
“Agreement”) dated ____________, 2005 by and between SHC Lake Buena Vista II,
L.L.C. (“Seller”), and _______________________ (“Purchaser”). Unless otherwise
specifically provided herein, all capitalized terms in this Bill of Sale not
otherwise defined herein shall have the same meanings as in the Agreement and
for such purpose the Agreement is incorporated herein by this reference.

FOR TEN AND NO/100 DOLLARS ($10.00) and other good and valuable consideration,
the receipt, adequacy and sufficiency of which is hereby acknowledged, Seller
does hereby sell, assign, transfer and set over unto Purchaser all of Seller’s
right, title, and interest in, to, and under the following described property,
to have and to hold unto Purchaser, its legal representatives, successors and
assigns, forever: the Fixtures and Tangible Personal Property, Consumables, and
Operating Equipment, subject in each case to the Permitted Exceptions.

Subject to any express representations and warranties made by Seller in the
Agreement, all warranties of quality, fitness and merchantability are hereby
excluded. In addition, and notwithstanding anything contained in this Bill of
Sale to the contrary, this Bill of Sale is subject to all disclaimers and
qualifications by Seller and all encumbrances set forth in the Agreement with
respect to said personal property, including, without limitation, those set
forth in Section 2.02, and all such disclaimers, qualifications, and
encumbrances are hereby incorporated in this Bill of Sale by reference and made
a part of this Bill of Sale.

IN WITNESS WHEREOF, Seller has executed and delivered this Bill of Sale the day
and year first above written.

SELLER:

 

SHC LAKE BUENA VISTA II, L.L.C.

By:

 

Name:

 

Title:

 

 

 

K-1

 


--------------------------------------------------------------------------------



                                          
                                                             

 

 

EXHIBIT L

ASSIGNMENT AND ASSUMPTION OF SPACE LEASES, HOTEL CONTRACTS, BOOKINGS, PERMITS,
INTANGIBLES BOOKS AND RECORDS, WARRANTIES, AND ACCOUNTS RECEIVABLE

This assignment and assumption agreement (this “Assignment”) is made and given
as of the ____ day of _______________, 2005 by SHC LAKE BUENA VISTA II, L.L.C.,
a Delaware limited liability company (“Assignor”) pursuant to that certain
Agreement for Sale and Purchase of Hotel (“Agreement”) dated _______________,
2005 by and between Assignor and ______________________, a __________________
(“Assignee”). All capitalized terms in this Assignment not otherwise defined
herein have the same meaning as in the Agreement and for such purpose the
Agreement is incorporated herein by this reference.

For Ten and No/100 Dollars ($10.00) and other good and valuable consideration,
the receipt, adequacy, and sufficiency of which is hereby acknowledged, Assignor
does hereby, assign, transfer, and set over unto Assignee, all of Assignor’s
right, title, and in, to, and under the following: the Bookings, the Hotel
Contracts set forth on Exhibit A, the Space Lease set forth on Exhibit B,
Permits (other than Excluded Permits), Intangibles, Books and Records,
Warranties, and Accounts Receivable (collectively, the “Assigned Assets”).

Assignee hereby accepts the foregoing assignment and (a) assumes and agrees to
perform any and all of the obligations of Assignor, if any, under the Assigned
Assets hereby assigned accruing after the date hereof and (b) agrees to
indemnify, defend and hold harmless Assignor and Manager from and against any
and all claims, liabilities, duties, obligations, costs and expenses (including
reasonable attorneys’ fees) accruing from and after the Closing Date under the
Assigned Assets. Assignor hereby agrees to indemnify, defend and hold harmless
Assignee from and against any and all claims, liabilities, duties, obligations,
costs and expenses (including reasonable attorneys’ Fees) accruing prior to the
Closing Date under the Assigned Assets, except to the extent that any such
obligation was duly accounted for and prorated and adjusted pursuant to Article
VII of the Agreement.

Assignee acknowledges that Assignor has not made and does not make any
representations or warranties of any kind whatsoever, oral or written, express
or implied, with respect to any of the Assigned Assets, except as may be
expressly set forth in the Agreement. In addition, and notwithstanding anything
contained in this Assignment to the contrary, this Assignment is subject to all
disclaimers and qualifications by Assignor and all encumbrances set forth in the
Agreement with respect to the Assigned Assets, including, without limitation,
those set forth in Section 2.02, and all such disclaimers, qualifications, and
encumbrances are hereby incorporated into this Assignment by reference and made
a part of this Assignment.

This Assignment may be executed in several counterparts and all counterparts so
executed shall constitute one Assignment, binding on all the parties hereto and
thereto, notwithstanding that all the parties are not signatories to the same
counterpart.

 

 

L-1

 


--------------------------------------------------------------------------------



                                          
                                                             

 

 

IN WITNESS WHEREOF, Assignor and Assignee have executed and delivered this
Assignment the day and year first above written.

ASSIGNOR:

 

SHC LAKE BUENA VISTA II, L.L.C.

By:

 

Name:

 

Its:

 

 

ASSIGNEE:

 

________________________________

By:

 

Name:

 

Its:

 

 

 

L-2

 


--------------------------------------------------------------------------------



                                          
                                                             

 

 

Exhibit A

Hotel Contracts

 

 

L-3

 


--------------------------------------------------------------------------------



                                          
                                                             

 

 

Exhibit B

Space Lease

Lease Agreement dated November 1, 2002 between SHC Lake Buena Vista II, LLC and
Sun Lovers of Central Florida, Inc., as renewed by Renewal Amendment (extending
the expiration date to October 31, 2004 and increasing the base rent to $3,350
per month).

 

 

L-4

 


--------------------------------------------------------------------------------



                                          
                                                             

 

 

EXHIBIT M

CERTIFICATION OF NON-FOREIGN STATUS

Section 1445 of the Internal Revenue Code provides that a transferee of a United
States real property interest must withhold the tax if the transferor is a
foreign person. To inform the transferee, __________________ (“Transferee”) that
withholding of tax is not required upon the disposition of a United States real
property interest by SHC Lake Buena Vista II, L.L.C. (“Transferor”) and with the
knowledge that the transferee will rely upon the following statements, the
undersigned hereby certifies the following on behalf of Transferor.

1.          Strategic Hotel Capital, Inc. (“SHC”) is the beneficial owner of all
of the limited liability company interests in Transferor;

2.          All of Transferor and the other entities in the chain of ownership
of Transferor which are subsidiaries of SHC are disregarded entities (as defined
in §1.1445-2(b)(2)(iii));

3.          SHC is not a foreign corporation, foreign partnership, foreign
trust, or foreign estate (as those terms are defined in the Internal Revenue
Code and Income Tax Regulations);

4.          SHC’s United States employer identification number/social security
number is ___-______________; and

5.

SHC’s office address is ___________________________________.

SHC understands that this certification may be disclosed to the Internal Revenue
by Transferee and that any false statement contained herein could be punished by
fine, imprisonment, or both.

Under penalties of perjury, I declare that I have examined this Certification
and to the best of my knowledge and belief it is true, correct and complete, and
I further declare that I have authority to sign this document on behalf of SHC.

Dated: __________________________, 2005.

STRATEGIC HOTEL CAPITAL, INC.

By:

 

Name:

 

Its:

 

 

 

M-1

 


--------------------------------------------------------------------------------



                                          
                                                             

 

 

EXHIBIT N

ASSIGNMENT AND ASSUMPTION OF EMBASSY

SUITES LICENSE AGREEMENT

This assignment and assumption agreement (this “Assignment”) is made and given
as of the ____ day of _______________, 2005 by SHC LAKE BUENA VISTA II, L.L.C.,
a Delaware limited liability company (“Assignor”) pursuant to that certain
Agreement for Sale and Purchase of Hotel (“Agreement”) dated _______________,
2005 by and between Assignor and ______________________, a __________________
(“Assignee”). All capitalized terms in this Assignment not otherwise defined
herein have the same meaning as in the Agreement and for such purpose the
Agreement is incorporated herein by this reference.

For Ten and No/100 Dollars ($10.00) and other good and valuable consideration,
the receipt, adequacy, and sufficiency of which is hereby acknowledged, Assignor
does hereby, assign, transfer, and set over unto Assignee, all of Assignor’s
right, title, and in, to, and under the Embassy Suites License Agreement dated
September 30, 1997 between Promus Hotels, Inc. and SHC Funding Incorporated (the
“Franchise Agreement”).

Assignee hereby accepts the foregoing assignment and assumes and agrees to
perform any and all of the obligations of Assignor under the Franchise Agreement
which arise or relate to the period commencing from and after the date hereof.

Assignee acknowledges that Assignor has not made and does not make any
representations or warranties of any kind whatsoever, oral or written, express
or implied, with respect to the Franchise Agreement. In addition, and
notwithstanding anything contained in this Assignment to the contrary, this
Assignment is subject to all disclaimers and qualifications by Assignor and all
encumbrances set forth in the Agreement with respect to the Franchise Agreement,
including, without limitation, those set forth in Section 2.02, and all such
disclaimers, qualifications, and encumbrances are hereby incorporated into this
Assignment by reference and made a part of this Assignment.

This Assignment may be executed in several counterparts and all counterparts so
executed shall constitute one Assignment, binding on all the parties hereto and
thereto, notwithstanding that all the parties are not signatories to the same
counterpart.

 

 

N-1

 


--------------------------------------------------------------------------------



                                          
                                                             

 

 

IN WITNESS WHEREOF, Assignor and Assignee have executed and delivered this
Assignment the day and year first above written.

ASSIGNOR:

 

SHC LAKE BUENA VISTA II, L.L.C.

By:

 

Name:

 

Its:

 

 

ASSIGNEE:

 

________________________________

By:

 

Name:

 

Its:

 

 

 

N-2

 


--------------------------------------------------------------------------------



                                          
                                                             

 

 

EXHIBIT O

ESTOPPEL CERTIFICATE

The undersigned, (“Developer”), as licensee under that certain Marketing Desk
and Room Night License Agreement dated August 15, 2001, between Developer and
SHC Lake Buena Vista II, L.L.C., as licensor (together with its successors and
assigns, collectively, “SHC”) with respect to the premises (the “Premises”)
located at 8100 Lake Avenue Drive, Orlando, Florida and commonly known as the
Embassy Suites Lake Buena Vista (the “Original License”), as amended by that
certain Addendum to Marketing Desk and Room Night License Agreement between
Developer and SHC dated January 1, 2003 (the “First Addendum”), the Second
Addendum to Marketing Desk and Room Night Agreement between Developer and SHC
dated January 1, 2004 (the “Second Addendum”), and the Third Addendum to the
Marketing Desk and Room Night License Agreement between Developer and DTRS Lake
Buena Vista, LLC, successor in interest to SHC, doing business as Embassy Suites
Hotel Lake Buena Vista (the “Third Addendum”) dated January 1, 2005
(collectively, the “License”) hereby certifies to the Reliance Parties (as
defined below) as follows:

1.          The Original License is in full force and effect and has not been
assigned, modified, supplemented or amended in any way, except by the First
Addendum, the Second Addendum and the Third Addendum. Attached hereto is a true,
correct and complete copy of the License which represents the entire agreement
between the parties as to the Premises.

2.          The Monthly Rent (as defined in the License) is $25,000. Developer
has not paid Monthly Rent more than one month in advance.

3.          From January 1, 2005 through the date of Developer’s execution of
this Estoppel Certificate, Developer has rented rooms providing an aggregate
room night commitment in an amount equal to $_____________.

4.          The term of the License is from January 1, 2005 to December 31, 2005
(the “Term”). The Term may be extended upon the mutual written agreement of the
Developer and SHC.

5.          There are no uncured defaults by Developer under the License, and
Developer knows of no events or conditions which, with the passage of time or
notice, or both, would constitute a default by SHC under the License.

6.          This Estoppel Certificate and the representations herein may be
relied upon by SHC, any purchaser or prospective purchaser of the Premises, any
lender, mortgagee or rating agency participating in financing with respect to
the Premises, and any of the respective successors and/or assigns of any of the
foregoing (collectively, the “Reliance Parties”).

[Remainder of Page Intentionally Left Blank.]

 

 

O-1

 


--------------------------------------------------------------------------------



                                          
                                                             

 

 

EXECUTED this _____ day of ________________, 2005.

 

HILTON RESORTS CORPORATION

By:

 

 

Print Name:

 

 

Print Title:

 

 

 

O-2

 


--------------------------------------------------------------------------------



                                          
                                                             

 

 

EXHIBIT P

CAPITAL IMPROVEMENTS

 

 

O-1

 


--------------------------------------------------------------------------------



                                          
                                                             

 

 

EXHIBIT P-1

COMMITTED BUT UNPAID CAPITAL IMPROVEMENTS

Project Description

Cost

 

Upgrade Ansul system

$3,000 simplex

 

Case goods for bedroom refurbishment (without installation)

$202,000

 

Renovate 623, 624, 209

$1,800 design fee

Replace stairwell rear doors

$2,000

 

Public area trash cans

$6,000

 

New gate for loading dock

$4,550

 

Replace roof

$353,000

 

Digital thermostats (without installation)

$18,500

 

Repair mold and mildew (replace two a/c units)

$4,600

 

 

 

 

O-1

 

 

 